EXECUTION VERSION





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of July 9, 2013
 
 
among
 
 
HUMANA INC.,
 
 
THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
 
 
FROM TIME TO TIME PARTIES HERETO,
 
 
and
 
 
JPMORGAN CHASE BANK, N.A.,
 
 
as Agent and as CAF Loan Agent,
 
 


 
 
BANK OF AMERICA, N.A.,
 
as Syndication Agent,




CITIBANK, N.A.,
PNC BANK, NATIONAL ASSOCIATION,
 
U.S. BANK NATIONAL ASSOCIATION,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Documentation Agents,
 


J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS, INC., PNC CAPITAL MARKETS LLC, U.S. BANK NATIONAL
ASSOCIATION and WELLS FARGO SECURITIES, LLC,
 
as Joint-Lead Arrangers and Joint Bookrunners
 



509265-0836-13505-Active.14039411.11
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 Page
 
SECTION 1.
DEFINITIONS
1

 
 
1.1
Defined Terms
1

 
1.2
Other Definitional Provisions
18

 
SECTION 2.
AMOUNT AND TERMS OF LOANS
18

 
 
2.1
Revolving Credit Loans
18

 
2.2
CAF Loans
19

 
2.3
Swingline Commitment.
21

 
2.4
Procedure for Swingline Borrowing; Refunding of Swingline Loans.
22

 
2.5
Repayment of Loans; Evidence of Debt
23

 
2.6
Fees
24

 
2.7
Termination or Reduction of Commitments
24

 
2.8
Optional Prepayments
25

 
2.9
Conversion Options; Minimum Amount of Loans.
25

 
2.10
Interest Rate and Payment Dates for Loans
26

 
2.11
Computation of Interest and Fees
26

 
2.12
Inability to Determine Interest Rate
27

 
2.13
Pro Rata Borrowings and Payments
28

 
2.14
Illegality
29

 
2.15
Requirements of Law
29

 
2.16
Capital Adequacy
30

 
2.17
Taxes
31

 
2.18
Indemnity
33

 
2.19
Application of Proceeds of Loans
33

 
2.20
Notice of Certain Circumstances; Assignment of Commitments Under Certain
Circumstances
33

 
2.21
Regulation U
34

 
2.22
Defaulting Banks.
35

 
2.23
Increase of Commitments.
37

 
SECTION 3.
LETTERS OF CREDIT
38

 
 
3.1
L/C Sublimit
38

 
3.2
Procedure for Issuance of Letters of Credit
38

 
3.3
Fees, Commissions and Other Charges
39

 
3.4
L/C Participation
39

 
3.5
Reimbursement Obligation of the Company
40

 
3.6
Obligations Absolute
40

 
3.7
Letter of Credit Payments
41

 
3.8
Application
41

 
SECTION 4.
REPRESENTATIONS AND WARRANTIES
41

 
 
4.1
Corporate Existence; Compliance with Law
41

 
4.2
No Legal Obstacle to Agreement; Enforceability
41

 
4.3
Litigation
42

 
4.4
Disclosure
42

 
4.5
OFAC.
42

 
4.6
Financial Condition.
42

 
4.7
Changes in Condition.
43

 
4.8
Assets
43

 
4.9
Tax Returns
43

 
4.10
Contracts, etc
43

 
4.11
Subsidiaries
44

 
4.12
Burdensome Obligations
44

 
4.13
ERISA
44

 
4.14
Environmental and Public and Employee Health and Safety Matters
44

 
4.15
Federal Regulations
45

 
4.16
Investment Company Act; Other Regulations
45

 
4.17
Solvency
45

 
4.18
Casualties
45

 
4.19
Business Activity
45

 
4.20
Purpose of Loans
45

 
SECTION 5.
CONDITIONS
45

 
 
5.1
Conditions to the Closing Date
45

 
5.2
Conditions to Each Loan
47

 
SECTION 6.
AFFIRMATIVE COVENANTS
48

 
 
6.1
Taxes, Indebtedness, etc
48

 
6.2
Maintenance of Properties; Maintenance of Existence
49

 
6.3
Insurance
49

 
6.4
Financial Statements
49

 
6.5
Certificates; Other Information
50

 
6.6
Compliance with ERISA
51

 
6.7
Compliance with Laws
51

 
6.8
Inspection of Property; Books and Records; Discussions
51

 
6.9
Notices
51

 
6.10
Maintenance of Licenses, Etc
52

 
6.11
Further Assurances
52

 
SECTION 7.
NEGATIVE COVENANTS
52

 
 
7.1
Financial Condition Covenants.
53

 
7.2
Limitation on Subsidiary Indebtedness
53

 
7.3
Limitation on Liens
53

 
7.4
Limitations on Fundamental Changes
54

 
7.5
Limitation on Sale of Assets
55

 
7.6
Limitation on Distributions
55

 
7.7
Transactions with Affiliates
56

 
7.8
Sale and Leaseback
56

 
7.9
Anti-Corruption Laws; Sanctions Laws
56

 
SECTION 8.
DEFAULTS
56

 
 
8.1
Events of Default
56

 
8.2
Annulment of Defaults
59

 
8.3
Waivers
60

 
8.4
Course of Dealing
60

 
SECTION 9.
THE AGENT
60

 
 
9.1
Appointment
60

 
9.2
Delegation of Duties
60

 
9.3
Exculpatory Provisions
60

 
9.4
Reliance by Agent
61

 
9.5
Notice of Default
61

 
9.6
Non-Reliance on Agent and Other Banks
61

 
9.7
Indemnification
62

 
9.8
Agent and CAF Loan Agent in Its Individual Capacity
62

 
9.9
Successor Agent and CAF Loan Agent
62

 
9.10
Syndication Agent and Documentation Agents
63

 
9.11
No Fiduciary Relationship
63

 
SECTION 10.MISCELLANEOUS
 
63

 
 
10.1
Amendments and Waivers
63

 
10.2
Notices
63

 
10.3
No Waiver; Cumulative Remedies
64

 
10.4
Survival of Representations and Warranties
64

 
10.5
Payment of Expenses and Taxes; Indemnity
65

 
10.6
Successors and Assigns; Participations; Purchasing Banks
65

 
10.7
Adjustments; Set-off
69

 
10.8
Counterparts
70

 
10.9
GOVERNING LAW
70

 
10.10
WAIVERS OF JURY TRIAL
70

 
10.11
Submission To Jurisdiction; Waivers
71

 
10.12
Confidentiality of Information
71

 
10.13
Existing Credit Agreement
71

 
10.14
USA PATRIOT Act
72

 
10.15
No Fiduciary Duty
72




 
509265-0836-13505-Active.14039411.11
 
 

--------------------------------------------------------------------------------

 

ANNEXES


ANNEX A                                    Existing Letters of Credit


SCHEDULES


SCHEDULE I                                Commitment Amounts and Percentages
SCHEDULE II                               Pricing Grid
SCHEDULE III                              Indebtedness
SCHEDULE IV                              Subsidiaries of the Company
SCHEDULE V                                Liens
SCHEDULE VI                              Certain Acquisitions and Dispositions
SCHEDULE VII                             Other Regulations
SCHEDULE VIII                            Business Activities




EXHIBITS


EXHIBIT A                                Form of Revolving Credit Note
EXHIBIT B                                Form of Grid CAF Loan Note
EXHIBIT C                                Form of Individual CAF Loan Note
EXHIBIT D                                Form of CAF Loan Request
EXHIBIT E                                Form of CAF Loan Offer
EXHIBIT F                                Form of CAF Loan Confirmation Agreement
EXHIBIT G                                Form of Assignment and Assumption
EXHIBIT H                                Form of Closing Certificate
EXHIBIT I                                  Form of Company Counsel Opinion
EXHIBIT J-1                              Form of New Bank Supplement
EXHIBIT J-2                              Form of Increased Commitment Notice

 
509265-0836-13505-Active.14039411.11
 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 9, 2013, among
HUMANA INC., a Delaware corporation (the “Company”), the several banks and other
financial institutions from time to time parties to this Agreement (the
“Banks”), the agents identified on the cover page of this Agreement and JPMORGAN
CHASE BANK, N.A., a national banking association, as administrative agent for
the Banks hereunder (in such capacity, the “Agent”) and as CAF Loan agent (in
such capacity, the “CAF Loan Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Company, certain lenders and agents and JPMorgan Chase Bank, N.A.,
as administrative agent, are parties to the Amended and Restated Credit
Agreement dated as of November 22, 2011 (the “Existing Credit Agreement”)
pursuant to which such lenders provided a revolving credit facility to the
Company in the aggregate principal amount of $1,000,000,000;
 
WHEREAS, the Company has requested the Banks to amend and restate the Existing
Credit Agreement in order to provide a revolving credit facility to the Company
in the aggregate principal amount of $1,000,000,000; and
 
WHEREAS, for valuable consideration, the Banks are willing to amend and restate
the Existing Credit Agreement and provide such credit facility upon and subject
to the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement as follows:
 
 
SECTION 1. DEFINITIONS
 
1.1 Defined Terms
 
As used in this Agreement, the following terms have the following meanings:
 
 “Affiliate”:  as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person.  For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
 
“Aggregate Outstanding Extensions of Credit”:  as to any Bank at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Credit Loans made by such Bank then outstanding, (b) the amount represented by
such Bank’s Commitment Percentage of the L/C Obligations then outstanding and
(c) such Bank’s Commitment Percentage of the aggregate principal amount of
Swingline Loans then outstanding.
 
“Agreement”:  this Second Amended and Restated Credit Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.
 
“Alternate Base Rate”:  for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the Eurodollar Rate that would be calculated as of
such day (or, if such day is not a Business Day, as of the next preceding
Business Day) in respect of a proposed Eurodollar Loan with a one-month Interest
Period plus 1.0%.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or such Eurodollar Rate shall be
effective on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.
 
 “Alternate Base Rate Loans”:  Revolving Credit Loans and Swingline Loans
hereunder at such time as they are made and/or being maintained at a rate of
interest based upon the Alternate Base Rate.
 
“Applicable LIBOR Auction Advance Rate”:  in respect of any CAF Loan requested
pursuant to a LIBOR Auction Advance Request, the London interbank offered rate
for deposits in Dollars for the period commencing on the date of such CAF Loan
and ending on the maturity date thereof which appears on Reuters Screen LIBOR 01
Page as of 11:00 A.M., London time, two Working Days prior to the beginning of
such period.
 
“Applicable Margin”:  for each Type of Loan other than CAF Loans, the rate per
annum applicable to such Type determined in accordance with the Pricing Grid.
 
“Application”:  any application, in such form as the Issuing Bank may specify
from time to time, requesting the Issuing Bank to open a Letter of Credit and
any other agreement entered into by the Issuing Bank and the Company or in favor
of the Issuing Bank relating to the issuance of such Letter of Credit.
 
“Approved Fund”:  as defined in subsection 10.6(d).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit G.
 
“Available Commitments”:  as to any Bank at a particular time, an amount equal
to the difference between (a) the amount of the Commitments at such time and (b)
the Aggregate Outstanding Extensions of Credit at such time.
 
“Bank Obligations”:  as defined in subsection 8.1.
 
“Bank Parent”: with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a Subsidiary.
 
“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Agent, has taken
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment, provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Banks”:  the several banks and other financial institutions from time to time
parties to this Agreement.
 
“Benefitted Bank”:  as defined in subsection 10.7(a).
 
“Borrowing Date”:  any Business Day specified in a notice pursuant to subsection
2.1(b) or 2.4(a) or a CAF Loan Request pursuant to subsection 2.2(b) as a date
on which the Company requests the Banks to make Revolving Credit Loans,
Swingline Loans or CAF Loans, as the case may be, hereunder.
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
 
“CAF Loan”:  each CAF Loan made pursuant to subsection 2.2; the aggregate amount
advanced by a CAF Loan Bank pursuant to subsection 2.2 on each CAF Loan Date
shall constitute one or more CAF Loans, as specified by such CAF Loan Bank
pursuant to subsection 2.2(b)(vi).
 
“CAF Loan Assignee”:  as defined in subsection 10.6(c).
 
“CAF Loan Assignment”:  any assignment by a CAF Loan Bank to a CAF Loan Assignee
of a CAF Loan and related Individual CAF Loan Note; any such CAF Loan Assignment
to be registered in the Register must set forth, in respect of the CAF Loan
Assignee thereunder, the full name of such CAF Loan Assignee, its address for
notices, its lending office address (in each case with telephone and facsimile
transmission numbers) and payment instructions for all payments to such CAF Loan
Assignee, and must contain an agreement by such CAF Loan Assignee to comply with
the provisions of subsection 10.6(c), 10.6(h) and 10.12 to the same extent as
any Bank.
 
“CAF Loan Banks”:  Banks from time to time designated as CAF Loan Banks by the
Company by written notice to the CAF Loan Agent (which notice the CAF Loan Agent
shall transmit to each such CAF Loan Bank).
 
“CAF Loan Confirmation”:  each confirmation by the Company of its acceptance of
one or more CAF Loan Offers, which CAF Loan Confirmation shall be substantially
in the form of Exhibit F and shall be delivered to the CAF Loan Agent in
writing.
 
“CAF Loan Date”:  each date on which a CAF Loan is made pursuant to subsection
2.2.
 
“CAF Loan Note”:  a Grid CAF Loan Note or an Individual CAF Loan Note.
 
“CAF Loan Offer”:  each offer by a CAF Loan Bank to make one or more CAF Loans
pursuant to a CAF Loan Request, which CAF Loan Offer shall contain the
information specified in Exhibit E and shall be delivered to the CAF Loan Agent
by telephone, immediately confirmed in writing.
 
“CAF Loan Request”:  each request by the Company for CAF Loan Banks to submit
bids to make CAF Loans, which shall contain the information in respect of such
requested CAF Loans specified in Exhibit D and shall be delivered to the CAF
Loan Agent in writing, or by telephone, immediately confirmed in writing.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
 
“Change in Control”:  of any corporation, shall occur when (a) any Person or
“group” (as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended), other than the Company, shall acquire more than 30% of the Voting
Stock of such corporation or (b) the Continuing Directors shall not constitute a
majority of the board of directors of such corporation.
 
“Clocktower Building”:  the real property located at 123 E. Main Street,
Louisville, Kentucky  40202.
 
“Closing Date”:  the date on which all of the conditions precedent for the
Closing Date set forth in Section 5 shall have been fulfilled.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Commercial Letter of Credit”:  as defined in subsection 3.1(a).
 
“Commitment”:  as to any Bank, its obligation to make Revolving Credit Loans to
the Company pursuant to subsection 2.1(a) and/or participate in Swingline Loans
and issue or participate in Letters of Credit in an aggregate principal amount
and/or face amount not to exceed at any one time outstanding the amount set
forth opposite such Bank’s name in Schedule I, as such amount may be reduced or
increased from time to time as provided herein.
 
“Commitment Percentage”:  as to any Bank, the percentage of the aggregate
Commitments for all Banks constituted by such Bank’s Commitment.  In the case of
Section 2.22 when a Defaulting Bank shall exist, Commitment Percentages shall be
determined without regard to any Defaulting Bank’s Commitment.
 
“Commitment Period”:  the period from and including the Closing Date to but not
including the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Bank for the purpose of making Loans otherwise required to be made by such
Bank and designated by such Bank in a written instrument; provided, that the
designation by any Bank of a Conduit Lender shall not relieve the designating
Bank of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating Bank
(and not the Conduit Lender) shall have the sole right and responsibility to
deliver all consents and waivers required or requested under this Agreement with
respect to its Conduit Lender; and provided, further, that no Conduit Lender
shall (a) be entitled to receive any greater amount pursuant to subsections
2.15, 2.16, 2.17, 2.18 or 10.5 than the designating Bank would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender (and each Bank which designates a Conduit Lender shall indemnify the
Company against any increased taxes, costs, expenses, liabilities or losses
associated with any payment thereunder to such Conduit Lender) or (b) be deemed
to have any Commitment.
 
“Consolidated Assets”:  the consolidated assets of the Company and its
Subsidiaries, determined in accordance with GAAP.
 
“Consolidated EBIT”:  for any period for which the amount thereof is to be
determined, Consolidated Net Income for such period plus all amounts deducted in
computing such Consolidated Net Income in respect of Consolidated Interest
Expense and income taxes, all determined in accordance with GAAP; provided, that
for purposes of calculating Consolidated EBIT for any period of four full fiscal
quarters, (a) the Consolidated EBIT attributable to any Person or business unit
acquired by the Company or its Subsidiaries during such period (such
Consolidated EBIT to be calculated in the same manner as Consolidated EBIT for
the Company and its Subsidiaries is calculated, mutatis mutandis, provided that
amounts arising prior to the time such acquired Person or business unit was
acquired attributable to (i) any discontinued operations or products of the
acquired Person or business unit or (ii) operations or products of the acquired
Person or business unit which the Company expects to discontinue as disclosed in
the Company’s reports filed with the Securities and Exchange Commission within
three months after the date of acquisition of such Person or business unit shall
be excluded in such calculation) shall be included on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
acquisition and the incurrence, assumption or repayment of any Indebtedness in
connection therewith occurred on the first day of such period of four full
fiscal quarters) and (b) the Consolidated EBIT of any Person or business unit
disposed of by the Company or its Subsidiaries during such period (such
Consolidated EBIT to be calculated in the same manner as Consolidated EBIT for
the Company and its Subsidiaries is calculated, mutatis mutandis) shall be
deducted on a pro forma basis for such period of four full fiscal quarters
(assuming the consummation of each such disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period of
four full fiscal quarters).
 
“Consolidated EBITDA”:  for any fiscal period for which the amount thereof is to
be determined, Consolidated EBIT for such fiscal period plus, to the extent
deducted from Consolidated Net Income for such fiscal period, depreciation and
amortization for such fiscal period.
 
“Consolidated Interest Expense”:  for any period for which the amount thereof is
to be determined, all amounts deducted in computing Consolidated Net Income for
such period in respect of interest expense on Indebtedness  determined in
accordance with GAAP; provided, that for purposes of calculating Consolidated
Interest Expense for any period of four full fiscal quarters, (a) the
Consolidated Interest Expense of any Person or business unit acquired by the
Company or its Subsidiaries during such period (such Consolidated Interest
Expense to be calculated in the same manner as Consolidated Interest Expense for
the Company and its Subsidiaries is calculated, mutatis mutandis, provided that
amounts arising prior to the time such acquired Person or business unit was
acquired attributable to (i) any discontinued operations or products of the
acquired Person or business unit or (ii) operations or products of the acquired
Person or business unit which the Company expects to discontinue as disclosed in
the Company’s reports filed with the Securities and Exchange Commission within
three months after the date of acquisition of such Person or business unit shall
be excluded in such calculation) shall be included on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
acquisition and the incurrence, assumption or repayment of any Indebtedness in
connection therewith occurred on the first day of such period of four full
fiscal quarters) and (b) the Consolidated Interest Expense of any Person or
business unit disposed of by the Company or its Subsidiaries during such period
(such Consolidated Interest Expense to be calculated in the same manner as
Consolidated Interest Expense for the Company and its Subsidiaries is
calculated, mutatis mutandis) shall be deducted on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
disposition and the repayment of any Indebtedness in connection therewith
occurred on the first day of such period of four full fiscal
quarters).  Consolidated Interest Expense shall in any event include the
Synthetic Lease Interest Component of any Synthetic Lease entered into by the
Company or any of its Subsidiaries.
 
“Consolidated Net Income”:  for any period, the consolidated net income, if any,
after taxes, of the Company and its Subsidiaries for such period determined in
accordance with GAAP; provided, that, for all purposes other than subsection
7.1(a), Consolidated Net Income shall not be reduced or increased by the amount
of any non-cash extraordinary charges or credits that would otherwise be
deducted from or added to revenue in determining such Consolidated Net Income.
 
“Consolidated Net Tangible Assets”:  at any date, the total amount of assets
(less applicable reserves and other properly deductible items) after deducting
therefrom (a) all current liabilities as disclosed on the consolidated balance
sheet of the Company (excluding any thereof which are by their terms extendable
or renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed and excluding
any deferred income taxes that are included in current liabilities), and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangible assets, all as set forth on the most recent
consolidated balance sheet of the Company and computed in accordance with GAAP.
 
“Consolidated Net Worth”:  at any date, the stockholders’ equity of the Company
and its Subsidiaries at such date, determined in accordance with GAAP.
 
“Consolidated Total Debt”:  the aggregate of all Indebtedness (including the
current portion thereof) of the Company and its Subsidiaries on a consolidated
basis.
 
“Continuing Director”:  any member of the board of directors of the Company who
is a member of such board on the date of this Agreement, and any Person who is a
member of such Board and whose nomination as a director was approved by a
majority of the Continuing Directors then on such Board.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.
 
“Control Group Person”:  any Person which is a member of the controlled group or
is under common control with the Company or any Subsidiary within the meaning of
Section 414(b) or 414(c) of the Code or Section 4001(b)(1) of ERISA.
 
“Credit Party”: the Agent, the Issuing Bank, the Swingline Lender or any other
Bank.
 
 “Default”:  any of the events specified in subsection 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
 
“Defaulting Bank”: Subject to Section 2.22(e), any Bank that (a) has failed,
within two Business Days of the date required to be funded or paid, to (i) fund
any portion of its Loans, (ii) fund any portion of its participations in Letters
of Credit or Swingline Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Bank notifies the Agent in writing that such failure is the result
of such Bank’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such Bank’s
good faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied), (c) has failed, within three Business Days after request
by a Credit Party, acting in good faith, to provide a certification in writing
from an authorized officer of such Bank that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Bank shall cease to be a Defaulting Bank
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Agent, (d) has,
or has a Bank Parent that has, become the subject of a Bankruptcy Event or (e)
has defaulted in fulfilling its obligations under one or more other agreements
in which such Bank commits to extend credit.
 
“Distribution”:  (a) the declaration or payment of any dividend on or in respect
of any shares of any class of Capital Stock of the Company other than dividends
payable solely in shares of common stock of the Company, (b) the purchase,
redemption or other acquisition of any shares of any class of Capital Stock of
the Company directly or indirectly through a Subsidiary or otherwise, and (c)
any other distribution on or in respect of any shares of any class of Capital
Stock of the Company.
 
“Documentation Agents”: Citibank, N.A., PNC Bank, National Association, U.S.
Bank National Association and Wells Fargo Bank, National Association.
 
“Dollars” and”$”:  dollars in lawful currency of the United States of America.
 
“Domestic Lending Office”:  with respect to each Bank, the office of such Bank
located within the United States which shall be making or maintaining Alternate
Base Rate Loans.
 
“Embargoed Jurisdiction”: any country or territory that is subject to a
comprehensive embargo under applicable Sanctions, as modified from time to time
by relevant Governmental Authorities and which, as of the date of this
Agreement, shall include Cuba, Iran, Sudan and Syria.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal)
of reserve requirements in effect on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves under any regulations of
the Board of Governors of the Federal Reserve System or other Governmental
Authority having jurisdiction with respect thereto), dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to
as”Eurocurrency Liabilities” in Regulation D of such board) maintained by a
member bank of such system.
 
 “Eurodollar Base Rate”:  with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the British Bankers
Association (or any other Person which takes over the administration of that
rate) for Dollars and period as appearing on page LIBOR01 or LIBOR02 of the
Reuters Screen (or on any successor or substitute page on such screen, or on the
appropriate page of such other information service which publishes that rate
from time to time in place of Reuters; a “Screen Rate”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period. In the absence of a period comparable to the Interest Period being
available as a Screen Rate (a “Discontinued Interest Period”), then (provided
there are Screen Rates for other Interest Periods for Dollars) the Eurodollar
Base Rate shall mean the Interpolated Screen Rate as of approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period. “Interpolated Screen Rate” means the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate which results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available for Dollars) which is less than the relevant
Discontinued Interest Period and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for Dollars) which exceeds the relevant
Discontinued Interest Period, each as of approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of the Discontinued Interest Period.
 
“Eurodollar Lending Office”:  with respect to each Bank, the office of such Bank
which shall be making or maintaining Eurodollar Loans.
 
“Eurodollar Loans”:  Revolving Credit Loans hereunder at such time as they are
made and/or are being maintained at a rate of interest based upon the Eurodollar
Rate.
 
 “Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
 
       Eurodollar Base Rate      
1.00 - Eurocurrency Reserve Requirements
 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans having the
same Interest Period (whether or not originally made on the same day).
 
“Event of Default”:  any of the events specified in subsection 8.1, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, event or act has been satisfied.
 
“Existing Credit Agreement”:  as defined in the recitals to this Agreement.
 
“Existing Issuing Bank”: JPMorgan Chase Bank, N.A., Citibank, N.A. and Bank of
America, N.A., as issuers of the Existing Letters of Credit.
 
“Existing Letters of Credit”:  the letters of credit described in Annex A.
 
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Agent from three federal funds
brokers of recognized standing selected by it.


“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.
 
“Financing Lease”:  any lease of property, real or personal, if the then present
value of the minimum rental commitment thereunder should, in accordance with
GAAP, be capitalized on a balance sheet of the lessee.
 
“Fixed Rate Auction Advance Request”:  any CAF Loan Request requesting the CAF
Loan Banks to offer to make CAF Loans at a fixed rate (as opposed to a rate
composed of the Applicable LIBOR Auction Advance Rate plus or minus a margin).
 
“GAAP”:  (a) with respect to determining compliance by the Company with the
provisions of subsections 7.1, 7.2 and 7.5, generally accepted accounting
principles in the United States of America consistent with those utilized in
preparing the audited financial statements referred to in subsection 4.6 and (b)
with respect to the furnishing of financial statements pursuant to subsection
6.4 and otherwise, generally accepted accounting principles in the United States
of America from time to time in effect.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
 
“Green Bay Facility”: the real property located at 1100 Employers Blvd, De Pere,
Wisconsin 54344.
 
“Grid CAF Loan Note”: as defined in subsection 2.5(e).
 
“Guarantee Obligation”:  of any Person, any arrangement whereby credit is
extended to one party on the basis of any promise of such Person, whether that
promise is expressed in terms of an obligation to pay the Indebtedness of
another, or to purchase an obligation owed by that other, to purchase assets or
to provide funds in the form of lease or other types of payments under
circumstances that would enable that other to discharge one or more of its
obligations, whether or not such arrangement is listed in the balance sheet of
the obligor or referred to in a footnote thereto, but shall not include
endorsements of items for collection in the ordinary course of business.
 
“Headquarters”:  the principal executive offices of the Company located at 500
West Main Street, Louisville, Kentucky 40202.
 
“HMO”:  a health maintenance organization doing business as such (or required to
qualify or to be licensed as such) under HMO Regulations.
 
“HMO Regulations”:  all laws, regulations, directives and administrative orders
applicable under federal or state law specific to health maintenance
organizations and any regulations, orders and directives promulgated or issued
pursuant thereto.
 
“HMO Regulator”:  any Person charged with the administration, oversight or
enforcement of an HMO Regulation.
 
“HMO Subsidiary”:  any Subsidiary of the Company that is now or hereafter an
HMO.
 
“Increased Commitment Notice”:  a notice substantially in the form of
Exhibit J-2.
 
“Increased Commitment Closing Date”:  any Business Day designated as such in an
Increased Commitment Notice.
 
“Indebtedness”:  of a Person, at a particular date, the sum (without
duplication) at such date of (a) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services or which is
evidenced by a note, bond, debenture or similar instrument, (b) all obligations
of such Person under Financing Leases, (c) all obligations of such Person in
respect of letters of credit, acceptances, or similar obligations issued or
created for the account of such Person in excess of $1,000,000, (d) all
liabilities secured by any Lien on any property owned by the Company or any
Subsidiary even though such Person has not assumed or otherwise become liable
for the payment thereof; provided, that the amount of such Indebtedness shall be
the lesser of the fair market value of such property and the amount of
liabilities secured thereby, (e) the amount of Synthetic Lease Obligations of
such Person, (f) all Guarantee Obligations relating to any of the foregoing in
excess of $1,000,000, and (g) for purposes of subsection 8.1(e) only, all net
obligations of such Person in respect of Interest Rate Protection Agreements.
 
“Individual CAF Loan Note”:  as defined in subsection 2.5(e).
 
“Insolvency” or “Insolvent”:  with respect to any Multiemployer Plan, means the
condition that such Multiemployer Plan is insolvent within the meaning of
Section 4245 of ERISA.
 
 “Insurance Regulation”:  any law, regulation, rule, directive or order
applicable and specific to an insurance company.
 
“Insurance Regulator”:  any Person charged with the administration, oversight or
enforcement of any Insurance Regulation.
 
“Insurance Subsidiary”:  any Subsidiary of the Company that is now or hereafter
doing business (or required to qualify or to be licensed) under Insurance
Regulations.
 
“Interest Payment Date”:  (a) as to any Alternate Base Rate Loan (other than any
Swingline Loan), the last day of each March, June, September and December,
commencing on the first of such days to occur after Alternate Base Rate Loans
are made or Eurodollar Loans are converted to Alternate Base Rate Loans and the
final maturity date of such Loan, (b) as to any Eurodollar Loan in respect of
which the Company has selected an Interest Period of one, two or three months,
the last day of such Interest Period, (c) as to any CAF Loan in respect of which
the Company has selected an Interest Period not exceeding 90 days or three
months, as the case may be, the last day of such Interest Period, (d) as to any
Eurodollar Loan in respect of which the Company has selected a longer Interest
Period than the periods described in clause (b) and as to any CAF Loan in
respect of which the Company has selected a longer Interest Period than the
periods described in clause (c), each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period, and the last day
of such Interest Period and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid pursuant to the terms of this Agreement.
 
“Interest Period”:  (a)  with respect to any Eurodollar Loans:
 
(i) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loans and ending one, two, three or
six months thereafter (or, with the consent of all the Banks, twelve months
thereafter), as selected by the Company in its notice of borrowing as provided
in subsection 2.1(b) or its notice of conversion as provided in subsection
2.9(a), as the case may be; and
 
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loans and ending one, two, three
or six months thereafter (or, with the consent of all the Banks, twelve months
thereafter), as selected by the Company by irrevocable notice to the Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect to such Eurodollar Loans;
 
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
 
(1) if any Interest Period pertaining to a Eurodollar Loan would otherwise end
on a day which is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;
 
(2) if the Company shall fail to give notice as provided above, the Company
shall be deemed to have selected an Alternate Base Rate Loan to replace the
affected Eurodollar Loan;
 
(3) any Interest Period pertaining to a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month;
 
(4) any interest period pertaining to a Eurodollar Loan that would otherwise end
after the Termination Date shall end on the Termination Date; and
 
(5) the Company shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Loan; and
 
  (b) with respect to any CAF Loans, the period commencing on the Borrowing Date
therefor and ending on the maturity date for such CAF Loans as set forth in
subsection 2.2(b)(i).
 
“Interest Rate Protection Agreement”:  any interest rate protection agreement,
interest rate futures contract, interest rate option, interest rate cap or other
interest rate hedge arrangement to or under which the Company or any of its
Subsidiaries is a party or a beneficiary on the date hereof or becomes a party
or a beneficiary after the date hereof.
 
“Issuing Bank”:  (i) JPMorgan Chase Bank, N.A. and Bank of America, N.A., each
in its capacity as issuer of any Letter of Credit and (ii) any other Bank as may
be selected by the Company, with the written consent of the Agent, such consent
not to be unreasonably withheld.
 
“Joint Lead Arrangers”: J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Citigroup Global Markets, Inc., PNC Capital Markets
LLC, U.S. Bank National Association and Wells Fargo Securities, LLC.
 
“L/C Exposure”: at any time, the total L/C Obligations.  The L/C Exposure of any
Bank at any time shall be its Commitment Percentage of the total L/C Exposure at
such time.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to subsection 3.5.
 
“L/C Participants”:  the collective reference to all the Banks other than the
Issuing Bank.
 
“L/C Sublimit”:  $100,000,000.
 
“Lender Affiliate”:  (a) any Affiliate of any Bank, (b) any Person that is
administered or managed by any Bank and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Bank
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such Bank
or by an Affiliate of such Bank or investment advisor.
 
“Letters of Credit”:  as defined in subsection 3.1(a).
 
“Leverage Ratio”:  at the last day of any full fiscal quarter of the Company,
the ratio of (a) all Indebtedness of the Company and its Subsidiaries
outstanding on such date to (b) Consolidated EBITDA for the period of four
fiscal quarters of the Company ended on such day.
 
“LIBOR Auction Advance Request”:  any CAF Loan Request requesting the CAF Loan
Banks to offer to make CAF Loans at an interest rate equal to the Applicable
LIBOR Auction Advance Rate plus or minus a margin.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), or preference, priority or other
security agreement or preferential arrangement that has the same practical
effect as any of the foregoing (including, without limitation, any conditional
sale or other title retention agreement, or any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan”:  any loan made by any Bank pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Notes and the Applications.
 
“Margin Stock”:  as defined in Regulation U.
 
“Margin Stock Collateral”:  all Margin Stock (other than Portfolio Margin Stock)
of the Company and its Subsidiaries by which the Loans are deemed “indirectly
secured” within the meaning of Regulation U.
 
“Material Adverse Effect”:  any material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes or (c) the rights and remedies of
the Banks with respect to the Company and its Subsidiaries under any of the Loan
Documents.
 
“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“New Bank”: as defined in Section 2.23(b).
 
“New Bank Supplement”: as defined in Section 2.23(b).
 
 “Non-U.S. Bank”:  as defined in subsection 2.17(b).
 
“Note”:  any Revolving Credit Note or CAF Loan Note.
 
“OFAC”: the Office of Foreign Assets Control of the U.S. Department of Treasury.
 
“Other Collateral”:  all assets of the Company and its Subsidiaries (other than
Margin Stock) by which the Loans are deemed “indirectly secured” within the
meaning of Regulation U.
 
 “Participant Register”: as defined in Section 10.6(b).
 
“Participants”:  as defined in subsection 10.6(b).
 
“Payment Sharing Notice”:  a written notice from the Company, or any Bank,
informing the Agent that an Event of Default has occurred and is continuing and
directing the Agent to allocate payments thereafter received from the Company in
accordance with subsection 2.13(c).
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, estate, firm,
enterprise,  unincorporated association, joint venture, Governmental Authority
or other entity of whatever nature.
 
“Plan”:  any employee benefit plan as defined in Section 3(3), and subject to
Title IV, of ERISA and in respect of which the Company, any Subsidiary or any
Control Group Person is (or, if such Plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
 
 “Portfolio Margin Stock”:  Margin Stock held by Insurance Subsidiaries or HMO
Subsidiaries as portfolio investments, to which the restrictions of Section 7
shall not apply.
 
“Pricing Grid”:  the Pricing Grid set forth in Schedule II.
 
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Agent as its prime rate in effect at its principal office in New
York City (each change in the Prime Rate to be effective on the date such change
is publicly announced).
 
“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.
 
“Purchasing Banks”:  as defined in subsection 10.6(d).
 
“Reference Banks”:  JPMorgan Chase Bank, N.A., Citibank N.A., Bank of America,
N.A., U.S. Bank National Association and Wells Fargo Bank, National Association.
 
“Refunded Swingline Loan”: as defined in Section 2.4(b).
 
“Register”:  as defined in subsection 10.6(e).
 
“Regulation T”:  Regulation T of the Board of Governors of the Federal Reserve
System.
 
“Regulation U”:  Regulation U of the Board of Governors of the Federal Reserve
System.
 
“Regulation X”:  Regulation X of the Board of Governors of the Federal Reserve
System.
 
“Reimbursement Obligation”:  the obligation of the Company to reimburse the
Issuing Bank pursuant to subsection 3.5 for amounts drawn under Letters of
Credit.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043 as in effect on the date hereof (no matter how such notice
requirement may be changed in the future).
 
 “Required Banks”:  (a) during the Commitment Period, Banks whose Commitment
Percentages aggregate more than 50% and (b) after the Commitments have expired
or been terminated, Banks whose outstanding Loans and L/C Obligations represent
in the aggregate more than 50% of all outstanding Loans and L/C Obligations.
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”:  the chief executive officer, the president, any
executive or senior vice president or vice president of the Company, the chief
financial officer, treasurer or controller of the Company.
 
“Revolving Credit Loans”:  as defined in subsection 2.1(a).
 
“Revolving Credit Notes”:  as defined in subsection 2.5(e).
 
“Sanctions”: any economic sanctions administered or enforced from time to time
by the United States government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or other relevant sanctions authorities.
 
“Significant Subsidiary”:  means, at any particular time, any Subsidiary of the
Company that would be a “significant subsidiary” of the Company within the
meaning of Rule 1-02 under Regulation S-X promulgated by the Securities and
Exchange Commission.
 
“Single Employer Plan”:  any Plan which is not a Multiemployer Plan.
 
“Solvent”:  with respect to any Person (or group of Persons) on a particular
date, that on such date (i) the fair value of the property of such Person (or
group of Persons) is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person (or group of
Persons), (ii) the present fair salable value of the assets of such Person (or
group of Persons) is not less than the amount that will be required to pay the
probable liability of such Person (or group of Persons) on its debts as they
become absolute and matured, (iii) such Person (or group of Persons) is able to
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
(or group of Persons) does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s (or group of Person’s) ability
to pay as such debts and liabilities mature, (v) such Person (or group of
Persons) is not engaged in a business or a transaction, and is not about to
engage in a business or a transaction, for which such Person’s (or group of
Person’s) property (after giving effect to any engagement in such business or
transaction) would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person
(or group of Persons) is engaged and (vi) such Person (or group of Persons) is
solvent under all applicable HMO Regulations and Insurance Regulations.  In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
“Standby Letter of Credit”:  as defined in subsection 3.1(a).
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity are at the time owned,
directly or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $30,000,000.
 
“Swingline Exposure”:  at any time, the aggregate amount of all outstanding
Swingline Loans at such time.  The Swingline Exposure of any Bank at any time
shall be its Commitment Percentage of the total Swingline Exposure at such time.
 
“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.
 
“Swingline Loans”:  as defined in Section 2.3.
 
“Swingline Participation Amount”:  as defined in Section 2.4.
 
“Syndication Agent”: Bank of America, N.A.
 
“Synthetic Lease”:  each arrangement, however described, under which the obligor
accounts for its interest in the property covered thereby under GAAP as lessee
of a lease which is not a capital lease under GAAP and accounts for its interest
in the property covered thereby for Federal income tax purposes as the owner.
 
“Synthetic Lease Interest Components”:  with respect to any Person for any
period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases for such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as capital leases under GAAP.
 
“Synthetic Lease Obligation”:  as to any Person with respect to any Synthetic
Lease at any time of determination, the amount of the liability of such Person
in respect of such Synthetic Lease that would (if such lease was required to be
classified and accounted for as a capital lease on a balance sheet of such
Person in accordance with GAAP) be required to be capitalized on the balance
sheet of such Person at such time.
 
“Taxes”: as defined in Section 2.17.
 
 “Termination Date”:  the date one day before the fifth anniversary of the
Closing Date (or, if such date is not a Business Day, the next preceding
Business Day).
 
“Transfer Effective Date”:  with respect to an Assignment and Assumption, the
effective date of such Assignment and Assumption.
 
“Transferee”:  as defined in subsection 10.6(g).
 
“Type”:  as to any Revolving Credit Loan, its nature as an Alternate Base Rate
Loan or Eurodollar Loan.
 
“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, as the
same may be amended from time to time.
 
“Voting Stock”: with respect to any Person, Capital Stock issued by such Person
the holders of which are ordinarily, in the absence of contingencies, entitled
to vote for the election of directors (or persons performing similar functions)
of such Person, even if the right so to vote has been suspended by the happening
of such contingency.
 
“Waterside Building”:  the real property located at 101 East Main Street,
Louisville, Kentucky 40202, including the building housing insurance claim
processing operations of the Company.
 
“Waterside Garage”:  the parking garage of the Company located at 201 North
Brook Street, Louisville, Kentucky 40202.
 
“Withholding Agent”: the Company and the Agent.
 
“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
 
“Working Day”:  any Business Day on which dealings in foreign currencies and
exchange between banks may be carried on in London, England.
 
1.2 Other Definitional Provisions
 
(a)  Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or any certificate or
other document made or delivered pursuant hereto.
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Company and its Subsidiaries not defined in subsection 1.1 and accounting
terms partly defined in subsection 1.1, to the extent not defined, shall have
the respective meanings given to them under GAAP.
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
SECTION 2. AMOUNT AND TERMS OF LOANS
 
2.1 Revolving Credit Loans
 
(a)  Subject to the terms and conditions hereof, each Bank severally agrees to
make loans (“Revolving Credit Loans”) to the Company from time to time during
the Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to the amount represented by such Bank’s
Commitment Percentage of the sum of (i) the L/C Obligations then outstanding and
(ii) the aggregate principal amount of the Swingline Loans then outstanding,
does not exceed the Commitment of such Bank, provided that the Aggregate
Outstanding Extensions of Credit of all Banks shall not at any time exceed the
aggregate amount of the Commitments.  During the Commitment Period the Company
may use the Commitments by borrowing, prepaying the Revolving Credit Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Credit Loans may be (i) Eurodollar Loans, (ii)
Alternate Base Rate Loans or (iii) a combination thereof, as determined by the
Company and notified to the Agent in accordance with subsection
2.1(b).  Eurodollar Loans shall be made and maintained by each Bank at its
Eurodollar Lending Office, and Alternate Base Rate Loans shall be made and
maintained by each Bank at its Domestic Lending Office.
 
(b) The Company may borrow under the Commitments during the Commitment Period on
any Working Day if the borrowing is of Eurodollar Loans or on any Business Day
if the borrowing is of Alternate Base Rate Loans; provided that the Company
shall give the Agent irrevocable notice (which notice must be received by the
Agent (i) prior to 11:30 A.M., New York City time three Working Days prior to
the requested Borrowing Date, in the case of Eurodollar Loans, and (ii) prior to
12:00 P.M., New York City time, on the requested Borrowing Date, in the case of
Alternate Base Rate Loans), specifying (A) the amount to be borrowed, (B) the
requested Borrowing Date, (C) whether the borrowing is to be of Eurodollar
Loans, Alternate Base Rate Loans, or a combination thereof, and (D) if the
borrowing is to be entirely or partly of Eurodollar Loans, the length of the
Interest Period therefor.  Each borrowing pursuant to the Commitments shall be
in an aggregate principal amount equal to the lesser of (i) $10,000,000 or a
whole multiple of $1,000,000 in excess thereof, provided that the Swingline
Lender may request, on behalf of the Company, borrowings of Revolving Loans in
other amounts pursuant to Section 2.4, and (ii) the then aggregate Available
Commitments for all Banks.  Upon receipt of such notice from the Company, the
Agent shall promptly notify each Bank thereof.  Each Bank will make the amount
of its pro rata share of each borrowing available to the Agent for the account
of the Company at the office of the Agent set forth in subsection 10.2 prior to
2:00 P.M., New York City time, on the Borrowing Date requested by the Company in
funds immediately available to the Agent.  The proceeds of all such Revolving
Credit Loans will then be promptly made available to the Company by the Agent at
such office of the Agent by crediting the account of the Company on the books of
such office with the aggregate of the amounts made available to the Agent by the
Banks.
 
2.2 CAF Loans
 
(a)  The Company may borrow CAF Loans from time to time on any Business Day (in
the case of CAF Loans made pursuant to a Fixed Rate Auction Advance Request) or
any Working Day (in the case of CAF Loans made pursuant to a LIBOR Auction
Advance Request) during the period from the Closing Date until the date
occurring 14 days prior to the Termination Date in the manner set forth in this
subsection 2.2 and in amounts such that the Aggregate Outstanding Extensions of
Credit of all Banks at any time shall not exceed the aggregate amount of the
Commitments for all Banks at such time.
 
(b) (i)  The Company shall request CAF Loans by delivering a CAF Loan Request to
the CAF Loan Agent, prior to 12:00 Noon, New York City time, four Working Days
prior to the proposed Borrowing Date (in the case of a LIBOR Auction Advance
Request), and prior to 10:00 A.M., New York City time, one Business Day prior to
the proposed Borrowing Date (in the case of a Fixed Rate Auction Advance
Request).  Each CAF Loan Request may solicit bids for CAF Loans in an aggregate
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and for not more than three alternative maturity dates for such CAF
Loans.  The maturity date for each CAF Loan (x) if made pursuant to a Fixed Rate
Auction Advance Request, shall be not less than 7 days nor more than 360 days
after the Borrowing Date therefor (and in any event not after the Termination
Date) and (y) if made pursuant to a LIBOR Auction Advance Request, shall be one,
two, three, six, nine or twelve months after the Borrowing Date therefor (and in
any event not after the Termination Date).  The CAF Loan Agent shall promptly
notify each CAF Loan Bank in writing of the contents of each CAF Loan Request
received by it.
 
(ii) In the case of a LIBOR Auction Advance Request, upon receipt of notice from
the CAF Loan Agent of the contents of such CAF Loan Request, any CAF Loan Bank
that elects, in its sole discretion, to do so, shall irrevocably offer to make
one or more CAF Loans at the Applicable LIBOR Auction Advance Rate plus or minus
a margin for each such CAF Loan determined by such CAF Loan Bank in its sole
discretion.  Any such irrevocable offer shall be made by delivering a CAF Loan
Offer to the CAF Loan Agent, prior to 9:30 A.M., New York City time, three
Working Days before the proposed Borrowing Date, setting forth the maximum
amount of CAF Loans for each maturity date, and the aggregate maximum amount for
all maturity dates, which such Bank would be willing to make (which amounts may,
subject to subsection 2.2(a), exceed such CAF Loan Bank’s Commitment) and the
margin above or below the Applicable LIBOR Auction Advance Rate at which such
CAF Loan Bank is willing to make each such CAF Loan; the CAF Loan Agent shall
advise the Company prior to 10:00 A.M., New York City time, three Working Days
before the proposed Borrowing Date of the contents of each such CAF Loan Offer
received by it.  If the CAF Loan Agent in its capacity as a CAF Loan Bank shall,
in its sole discretion, elect to make any such offer, it shall advise the
Company of the contents of its CAF Loan Offer prior to 9:00 A.M., New York City
time, three Working Days before the proposed Borrowing Date.
 
(iii) In the case of a Fixed Rate Auction Advance Request, upon receipt of
notice from the Agent of the contents of such CAF Loan Request, any CAF Loan
Bank that elects, in its sole discretion, to do so, shall irrevocably offer to
make one or more CAF Loans at a rate or rates of interest for each such CAF Loan
determined by such CAF Loan Bank in its sole discretion.  Any such irrevocable
offer shall be made by delivering a CAF Loan Offer to the CAF Loan Agent, prior
to 9:30 A.M., New York City time, on the proposed Borrowing Date, setting forth
the maximum amount of CAF Loans for each maturity date, and the aggregate
maximum amount for all maturity dates, which such CAF Loan Bank would be willing
to make (which amounts may, subject to subsection 2.2(a), exceed such CAF Loan
Bank’s Commitment) and the rate or rates of interest at which such CAF Loan Bank
is willing to make each such CAF Loan; the CAF Loan Agent shall advise the
Company prior to 10:15 A.M., New York City time, on the proposed Borrowing Date
of the contents of each such CAF Loan Offer received by it.  If the CAF Loan
Agent or any Affiliate thereof in its capacity as a CAF Loan Bank shall, in its
sole discretion, elect to make any such offer, it shall advise the Company of
the contents of its CAF Loan Offer prior to 9:15 A.M., New York City time, on
the proposed Borrowing Date.
 
(iv) The Company shall prior to 11:00 A.M., New York City time, three Working
Days before the proposed Borrowing Date (in the case of CAF Loans requested by a
LIBOR Auction Advance Request) and prior to 11:00 A.M., New York City time, on
the proposed Borrowing Date (in the case of CAF Loans requested by a Fixed Rate
Auction Advance Request) either, in its absolute discretion:
 
(A) cancel such CAF Loan Request by giving the CAF Loan Agent telephone notice
to that effect, or
 
(B) accept one or more of the offers made by any CAF Loan Bank or CAF Loan Banks
pursuant to clause (ii) or clause (iii) above, as the case may be, by giving
telephone notice to the CAF Loan Agent (immediately confirmed by delivery to the
CAF Loan Agent of a CAF Loan Confirmation) of the amount of CAF Loans for each
relevant maturity date to be made by each CAF Loan Bank (which amount for each
such maturity date shall be equal to or less than the maximum amount for such
maturity date specified in the CAF Loan Offer of such CAF Loan Bank, and for all
maturity dates included in such CAF Loan Offer shall be equal to or less than
the aggregate maximum amount specified in such CAF Loan Offer for all such
maturity dates) and reject any remaining offers made by CAF Loan Banks pursuant
to clause (ii) or clause (iii) above, as the case may be; provided, however,
that (x) the Company may not accept offers for CAF Loans for any maturity date
in an aggregate principal amount in excess of the maximum principal amount
requested in the related CAF Loan Request, (y) if the Company accepts any of
such offers, it must accept offers strictly based upon pricing for such relevant
maturity date and no other criteria whatsoever and (z) if two or more CAF Loan
Banks submit offers for any maturity date at identical pricing and the Company
accepts any of such offers but does not wish to borrow the total amount offered
by such CAF Loan Banks with such identical pricing, the Company shall accept
offers from all of such CAF Loan Banks in amounts allocated among them pro rata
according to the amounts offered by such CAF Loan Banks (or as nearly pro rata
as shall be practicable after giving effect to the requirement that CAF Loans
made by a CAF Loan Bank on a Borrowing Date for each relevant maturity date
shall be in a principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof; provided further that if the number of CAF Loan
Banks that submit offers for any maturity date at identical pricing is such
that, after the Company accepts such offers pro rata in accordance with the
foregoing, the CAF Loans to be made by each such CAF Loan Bank would be less
than $5,000,000 principal amount, the number of such CAF Loan Banks shall be
reduced by the CAF Loan Agent by lot until the CAF Loans to be made by each such
remaining CAF Loan Bank would be in a principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof).
 
(v) If the Company notifies the CAF Loan Agent that a CAF Loan Request is
cancelled pursuant to clause (iv)(A) above, the CAF Loan Agent shall give
prompt, but in no event more than one hour later, telephone notice thereof to
the CAF Loan Banks, and the CAF Loans requested thereby shall not be made.
 
(vi) If the Company accepts pursuant to clause (iv)(B) above one or more of the
offers made by any CAF Loan Bank or CAF Loan Banks, the CAF Loan Agent shall
promptly, but in no event more than one hour later, notify each CAF Loan Bank
which has made such an offer of the aggregate amount of such CAF Loans to be
made on such Borrowing Date for each maturity date and of the acceptance or
rejection of any offers to make such CAF Loans made by such CAF Loan Bank.  Each
CAF Loan Bank which is to make a CAF Loan shall, prior to 12:00 Noon, New York
City time, on the Borrowing Date specified in the CAF Loan Request applicable
thereto, make available to the Agent at its office set forth in subsection 10.2
the amount of CAF Loans to be made by such CAF Loan Bank, in immediately
available funds.  The Agent will make such funds available to the Company as
soon as practicable on such date at the Agent’s aforesaid address.  As soon as
practicable after each Borrowing Date, the Agent shall notify each Bank of the
aggregate amount of CAF Loans advanced on such Borrowing Date and the respective
maturity dates thereof.
 
(c) Within the limits and on the conditions set forth in this subsection 2.2,
the Company may from time to time borrow under this subsection 2.2, repay
pursuant to subsection 2.5, and reborrow under this subsection 2.2.
 
2.3 Swingline Commitment.
 
(a)  Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Company under the
Commitments from time to time during the Commitment Period by making swing line
loans (“Swingline Loans”) to the Company; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Credit Loans, may exceed the Swingline Commitment then in
effect) and (ii) the Company shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Commitments would be less
than zero.  During the Commitment Period, the Company may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof.  Swingline Loans shall be Alternate Base Rate Loans
only.
 
(b) The Company shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of (i) the Termination Date and
(ii) the date 15 Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Credit Loan is borrowed, the Company shall repay
all Swingline Loans then outstanding.
 
2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
 
(a)  Whenever the Company desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Commitment Period).  Each
borrowing under the Swingline Commitment shall be in a minimum amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof.  Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the Agent at
the office of the Agent set forth in Section 10.2 an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender.  The Agent shall make the proceeds of such Swingline Loan
available to the Company on such Borrowing Date by depositing such proceeds in
the account of the Company with the Agent on such Borrowing Date in immediately
available funds.
 
(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Company (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Bank to make, and each Bank hereby agrees to make, a Revolving
Credit Loan, in an amount equal to such Bank’s Commitment Percentage of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender.  Each
Bank shall make the amount of such Revolving Credit Loan available to the Agent
at the office of the Agent set forth in Section 10.2 in immediately available
funds, not later than 10:00 A.M., New York City time, one Business Day after the
date of such notice.  The proceeds of such Revolving Credit Loans shall be
immediately made available by the Agent to the Swingline Lender for application
by the Swingline Lender to the repayment of the Refunded Swingline Loans.
 
(c) If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8.1(f) shall
have occurred and be continuing with respect to the Company or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Credit Loans may not be made as contemplated by Section 2.4(b), each Bank shall,
on the date such Revolving Credit Loan was to have been made pursuant to the
notice referred to in Section 2.4(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (i)
such Bank’s Commitment Percentage times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Revolving Credit Loans.
 
(d) Whenever, at any time after the Swingline Lender has received from any Bank
such Bank’s Swingline Participation Amount, the Swingline Lender receives any
payment on account of the Swingline Loans, the Swingline Lender will distribute
to such Bank its Swingline Participation Amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Bank’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Bank’s pro rata portion of such
payment if such payment is not sufficient to pay the principal of and interest
on all Swingline Loans then due); provided, however, that in the event that such
payment received by the Swingline Lender is required to be returned, such Bank
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.
 
(e) Each Bank’s obligation to make the Loans referred to in Section 2.4(b) and
to purchase participating interests pursuant to Section 2.4(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including (i)
any setoff, counterclaim, recoupment, defense or other right that such Bank or
the Company may have against the Swingline Lender, the Company or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Company, (iv) any breach of this Agreement or
any other Loan Document by the Company or any other Bank or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
 
2.5 Repayment of Loans; Evidence of Debt
 
(a)  The Company hereby unconditionally promises to pay to the Agent for the
account of each Bank (i) the then unpaid principal amount of each Revolving
Credit Loan of such Bank on the Termination Date (or such earlier date on which
the Loans become due and payable pursuant to Section 8), and (ii) the principal
amount of each CAF Loan made by such Bank on the maturity date therefor as set
forth in the CAF Loan Request for such CAF Loan (or on such earlier date on
which the Loans become due and payable pursuant to Section 8).  The Company
hereby further agrees to pay interest on the unpaid principal amount of the
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in subsection 2.10.
 
(b) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing indebtedness of the Company to such Bank resulting from each
Loan of such Bank from time to time, including the amounts of principal and
interest payable and paid to such Bank from time to time under this Agreement.
 
(c) The Agent shall maintain the Register pursuant to subsection 10.6(e), and a
subaccount therein for each Bank, in which shall be recorded (i) (A) the amount
of each Revolving Credit Loan made hereunder, the Type thereof and each Interest
Period applicable thereto and (B) the amount of each CAF Loan made by such Bank,
the maturity date therefor as set forth in the CAF Loan Request for such CAF
Loan, the interest rate applicable thereto and each Interest Payment Date
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Company to each Bank hereunder and (iii)
both the amount of any sum received by the Agent hereunder from the Company and
each Bank’s share thereof.
 
(d) The entries made in the Register and the accounts of each Bank maintained
pursuant to subsection 2.5(b) shall, to the extent permitted by applicable law,
absent manifest effort, be prima facie evidence of the existence and amounts of
the obligations of the Company therein recorded; provided, however, that the
failure of any Bank or the Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Company to repay (with applicable interest) the Loans made to such Company by
such Bank in accordance with the terms of this Agreement.
 
(e) The Company agrees that, upon the request to the Agent by any Bank, the
Company will execute and deliver to such Bank (i) a promissory note of the
Company evidencing the Revolving Credit Loans of such Bank, substantially in the
form of Exhibit A with appropriate insertions as to payee, date and principal
amount (a “Revolving Credit Note”), (ii) a promissory note of the Company
evidencing the initial CAF Loan or Loans of such Bank, substantially in the form
of Exhibit B with appropriate insertions (a “Grid CAF Loan Note”), and/or (iii)
a promissory note of the Company evidencing amounts advanced by such Bank
pursuant to subsection 2.2 which have the same maturity date and interest rate
as amounts advanced by such Bank evidenced by a Grid CAF Loan Note and which
such Bank wishes to constitute more than one CAF Loan (which principal amounts
shall not be less than $5,000,000 for any such CAF Loans), substantially in the
form of Exhibit C with appropriate insertions (an “Individual CAF Loan
Note”).  Upon a Bank’s receipt of an Individual CAF Loan Note evidencing a CAF
Loan, such Bank shall endorse on the schedule attached to its Grid CAF Loan Note
the transfer of such CAF Loan from such Grid CAF Loan Note to such Individual
CAF Loan Note.
 
2.6 Fees
 
(a)  The Company agrees to pay to the Agent, for the account of each Bank, on
the last day of each fiscal quarter and on the Termination Date, a facility fee
in respect of the average daily amount of the Commitment of such Bank (and,
following the termination of the Commitment of such Bank, on the sum of the
Loans of such Bank and such Bank’s share of the L/C Obligations) during such
fiscal quarter.  Such fee shall be computed at the applicable rate per annum set
forth in the Pricing Grid.
 
(b) The Company agrees to pay to each of the Agent, Bank of America, N.A. and
the Joint Lead Arrangers the other fees in the amounts, and on the dates, agreed
to by the Company, the Agent, Bank of America, N.A. and the Joint Lead
Arrangers, in each of the fee letters, dated June 11, 2013, between each of the
Agent, the Company, Bank of America, N.A. and the Joint Lead Arrangers, as
applicable.  The Agent will distribute to the Banks their respective portions of
upfront fees paid by the Company to the Agent, as agreed between the Agent and
each Bank.
 
2.7 Termination or Reduction of Commitments
 
The Company shall have the right, upon not less than five Business Days’ notice
to the Agent, to terminate the Commitments or, from time to time, to reduce
ratably the amount of the Commitments, provided that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and Swingline Loans made on the
effective date thereof, the then outstanding principal amount of the Loans, when
added to the then outstanding L/C Obligations, would exceed the amount of the
Commitments then in effect.  Any such reduction shall be in an amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof, and shall
reduce permanently the amount of the Commitments then in effect.
 
2.8 Optional Prepayments
 
The Company may at any time and from time to time, prepay the Revolving Credit
Loans and Swingline Loans, in whole or in part, without premium or penalty
(subject to the provisions of subsection 2.18), upon at least three Business
Days’ irrevocable notice to the Agent in the case of Eurodollar Loans and one
Business Day’s irrevocable notice to the Agent in the case of Alternate Base
Rate Loans, specifying the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or Alternate Base Rate Loans or a combination
thereof, and if of a combination thereof, the amount of prepayment allocable to
each.  Upon receipt of such notice the Agent shall promptly notify each Bank
thereof.  If such notice is given, the payment amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid.  Partial prepayments shall be in an
aggregate principal amount of $5,000,000, or a whole multiple thereof, and may
only be made if, after giving effect thereto, subsection 2.9(c) shall not have
been contravened.  Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.
 
2.9 Conversion Options; Minimum Amount of Loans.
 
(a) The Company may elect from time to time to convert Eurodollar Loans to
Alternate Base Rate Loans by giving the Agent at least two Business Days’ prior
irrevocable notice of such election (given before 10:00 A.M., New York City
time, on the date on which such notice is required), provided that any such
conversion of Eurodollar Loans shall, subject to the fourth following sentence,
only be made on the last day of an Interest Period with respect thereto.  The
Company may elect from time to time to convert Alternate Base Rate Loans (other
than Swingline Loans) to Eurodollar Loans by giving the Agent at least three
Working Days’ prior irrevocable notice of such election (given before 11:30
A.M., New York City time, on the date on which such notice is required).  Upon
receipt of such notice, the Agent shall promptly notify each Bank
thereof.  Promptly following the date on which such conversion is being made
each Bank shall take such action as is necessary to transfer its portion of such
Revolving Credit Loans to its Domestic Lending Office or its Eurodollar Lending
Office, as the case may be.  All or any part of outstanding Eurodollar Loans and
Alternate Base Rate Loans may be converted as provided herein, provided that,
unless the Required Banks otherwise agree, (i) no Revolving Credit Loan may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing, (ii) partial conversions shall be in an aggregate principal amount
of $5,000,000 or a whole multiple thereof, and (iii) any such conversion may
only be made if, after giving effect thereto, subsection 2.9(c) shall not have
been contravened.
 
(b) Any Eurodollar Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Company with the
notice provisions contained in subsection 2.9(a); provided that, unless the
Required Banks otherwise agree, no Eurodollar Loan may be continued as such when
any Event of Default has occurred and is continuing, but shall be automatically
converted to an Alternate Base Rate Loan on the last day of the then current
Interest Period with respect thereto.  The Agent shall notify the Banks promptly
that such automatic conversion contemplated by this subsection 2.9(b) will
occur.
 
(c) All borrowings, conversions, payments, prepayments and selection of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Loans comprising any Eurodollar Tranche shall not be less than
$10,000,000.  At no time shall there be more than six Eurodollar Tranches.
 
2.10 Interest Rate and Payment Dates for Loans
 
(a)  The Eurodollar Loans comprising each Eurodollar Tranche shall bear interest
for each day during each Interest Period with respect thereto on the unpaid
principal amount thereof at a rate per annum equal to the Eurodollar Rate plus
the Applicable Margin.
 
(b) Alternate Base Rate Loans shall bear interest for each day from and
including the date thereof on the unpaid principal amount thereof at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.
 
(c) CAF Loans shall bear interest from the Borrowing Date to the maturity date
therefor as set forth in the CAF Loan Request for such CAF Loan on the unpaid
principal amount thereof at the rate of interest determined pursuant to
subsection 2.2(b).
 
(d) If all or a portion of the (i) principal amount of any Loans, (ii) any
interest payable thereon or (iii) any fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
2% above the Alternate Base Rate from the date of such non-payment until paid in
full (after as well as before judgment).  If all or a portion of the principal
amount of any Loans shall not be paid when due (whether at stated maturity, by
acceleration or otherwise), each Eurodollar Loan shall, unless the Required
Banks otherwise agree, be converted to an Alternate Base Rate Loan at the end of
the last Interest Period with respect thereto.
 
(e) Interest shall be payable in arrears on each Interest Payment Date.
 
2.11 Computation of Interest and Fees
 
(a)  Interest in respect of Alternate Base Rate Loans shall be calculated on the
basis of a (i) 365-day (or 366-day, as the case may be) year for the actual days
elapsed when such Alternate Base Rate Loans are based on the Prime Rate, and
(ii) a 360-day year for the actual days elapsed when based on the Eurodollar
Rate or the Federal Funds Effective Rate.  Interest in respect of Eurodollar
Loans and CAF Loans shall be calculated on the basis of a 360-day year for the
actual days elapsed.  The Agent shall as soon as practicable notify the Company
and the Banks of each determination of a Eurodollar Rate.  Any change in the
interest rate on a Revolving Credit Loan resulting from a change in the
Alternate Base Rate or the Applicable Margin or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change in the Alternate Base Rate is announced, such Applicable
Margin changes as provided herein or such change in the Eurocurrency Reserve
Requirements shall become effective, as the case may be.  The Agent shall as
soon as practicable notify the Company and the Banks of the effective date and
the amount of each such change.
 
(b) Each determination of an interest rate by the Agent pursuant to any
provision of this Agreement shall be conclusive and binding on the Company and
the Banks in the absence of manifest error.  The Agent shall, at the request of
the Company, deliver to the Company a statement showing the quotations used by
the Agent in determining any interest rate pursuant to subsection 2.10.
 
(c) If any Reference Bank’s Commitment shall terminate (otherwise than on
termination of all the Commitments), or its Revolving Credit Loans shall be
assigned for any reason whatsoever, such Reference Bank shall thereupon cease to
be a Reference Bank, and if, as a result of the foregoing, there shall only be
one Reference Bank remaining, then the Agent (after consultation with the
Company and the Banks) shall, by notice to the Company and the Banks, designate
another Bank as a Reference Bank so that there shall at all times be at least
two Reference Banks.
 
(d) Each Reference Bank shall use its best efforts to furnish quotations of
rates to the Agent as contemplated hereby.  If any of the Reference Banks shall
be unable or otherwise fails to supply such rates to the Agent upon its request,
the rate of interest shall be determined on the basis of the quotations of the
remaining Reference Banks or Reference Bank.
 
(e) Facility fees shall be computed on the basis of a 365-day year for the
actual days elapsed.
 
2.12 Inability to Determine Interest Rate
 
In the event that:
 
(i) the Agent shall have determined in its reasonable judgment (which
determination shall be conclusive and binding upon the Company) that, by reason
of circumstances affecting the interbank eurodollar market generally, adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for any
requested Interest Period;
 
(ii) only one of the Reference Banks is able to obtain bids for its Dollar
deposits for such Interest Period in the manner contemplated by the term
“Eurodollar Rate”; or
 
(iii) the Agent shall have received notice prior to the first day of such
Interest Period from Banks constituting the Required Banks that the interest
rate determined pursuant to subsection 2.10(a) for such Interest Period does not
accurately reflect the cost to such Banks (as conclusively certified by such
Banks) of making or maintaining their affected Loans during such Interest
Period;
 
with respect to (A) proposed Revolving Credit Loans that the Company has
requested be made as Eurodollar Loans, (B) Eurodollar Loans that will result
from the requested conversion of Alternate Base Rate Loans into Eurodollar Loans
or (C) the continuation of Eurodollar Loans beyond the expiration of the then
current Interest Period with respect thereto, the Agent shall forthwith give
facsimile or telephonic notice of such determination to the Company and the
Banks at least one day prior to, as the case may be, the requested Borrowing
Date for such Eurodollar Loans, the conversion date of such Loans or the last
day of such Interest Period.  If such notice is given (x) any requested
Eurodollar Loans shall be made as Alternate Base Rate Loans, (y) any Alternate
Base Rate Loans that were to have been converted to Eurodollar Loans shall be
continued as Alternate Base Rate Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period with
respect thereto, to Alternate Base Rate Loans.  Until such notice has been
withdrawn by the Agent, no further Eurodollar Loans shall be made, nor shall the
Company have the right to convert Alternate Base Rate Loans to Eurodollar
Loans.  The Agent shall withdraw such notice upon its determination that the
event or events which gave rise to such notice no longer exist.
 
2.13 Pro Rata Borrowings and Payments
 
(a)  Each borrowing by the Company of Revolving Credit Loans shall be made
ratably from the Banks in accordance with their Commitment Percentages.
 
(b) Whenever any payment received by the Agent under this Agreement or any Note
is insufficient to pay in full all amounts then due and payable to the Agent and
the Banks under this Agreement and the Notes, and the Agent has not received a
Payment Sharing Notice (or if the Agent has received a Payment Sharing Notice
but the Event of Default specified in such Payment Sharing Notice has been cured
or waived), such payment shall be distributed and applied by the Agent and the
Banks in the following order:  first, to the payment of fees and expenses due
and payable to the Agent under and in connection with this Agreement; second, to
the payment of all expenses due and payable under subsection 10.5(a), ratably
among the Banks in accordance with the aggregate amount of such payments owed to
each such Bank; third, to the payment of fees due and payable under (i) clause
(a) of subsection 2.6, ratably among the Banks in accordance with their
Commitment Percentages, (ii) the first sentence of subsection 3.3(a) ratably
among the L/C Participants in accordance with their Commitment Percentage and
(iii) the second sentence of subsection 3.3(a) to the Issuing Bank; fourth, to
the payment of interest then due and payable on the Loans, ratably among the
Banks in accordance with the aggregate amount of interest owed to each such
Bank; and fifth, to the payment of the principal amount of the Loans which is
then due and payable, ratably among the Banks in accordance with the aggregate
principal amount owed to each such Bank.
 
(c) After the Agent has received a Payment Sharing Notice which remains in
effect, all payments received by the Agent under this Agreement or any Note
shall be distributed and applied by the Agent and the Banks in the following
order:  first, to the payment of all amounts described in clauses first through
third of the foregoing paragraph (b), in the order set forth therein; and
second, to the payment of the interest accrued on and the principal amount of
all of the Loans and Reimbursement Obligations and cash collateralization of
contingent obligations in respect of Letters of Credit, regardless of whether
any such amount is then due and payable, ratably among the Banks in accordance
with the aggregate accrued interest plus the aggregate principal amount owed to
such Bank.
 
(d) All payments (including prepayments) to be made by the Company on account of
principal, interest and fees shall be made without set-off or counterclaim and
shall be made to the Agent, for the account of the Banks, at the Agent’s office
set forth in subsection 10.2, in lawful money of the United States of America
and in immediately available funds.  The Agent shall distribute such payments to
the Banks promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the CAF Loans made pursuant to a LIBOR Auction
Advance Request) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.  If any payment on a CAF Loan made
pursuant to a LIBOR Auction Advance Request becomes due and payable on a day
other than a Working Day, the maturity thereof shall be extended to the next
succeeding Working Day unless the result of such extension would be to extend
such payment into another calendar month in which event such payment shall be
made on the immediately preceding Working Day.
 
(e) Unless the Agent shall have been notified in writing by any Bank prior to a
Borrowing Date that such Bank will not make the amount which would constitute
its Commitment Percentage of the borrowing of Revolving Credit Loans on such
date available to the Agent, the Agent may assume that such Bank has made such
amount available to the Agent on such Borrowing Date, and the Agent may, in
reliance upon such assumption, make available to the Company a corresponding
amount.  If such amount is made available to the Agent on a date after such
Borrowing Date, such Bank shall pay to the Agent on demand an amount equal to
the product of (i) the daily average Federal Funds Effective Rate during such
period as quoted by the Agent, times (ii) the amount of such Bank’s Commitment
Percentage of such borrowing, times (iii) a fraction the numerator of which is
the number of days that elapse from and including such Borrowing Date to the
date on which such Bank’s Commitment Percentage of such borrowing shall have
become immediately available to the Agent and the denominator of which is
360.  A certificate of the Agent submitted to any Bank with respect to any
amounts owing under this subsection 2.13(e) shall be conclusive, absent manifest
error.  If such Bank’s Commitment Percentage of such borrowing is not in fact
made available to the Agent by such Bank within three Business Days of such
Borrowing Date, the Agent shall be entitled to recover such amount with interest
thereon at the rate per annum applicable to Alternate Base Rate Loans hereunder,
on demand, from the Company.
 
(f) If, and for so long as, any Bank shall fail to make any payment required to
be made by it pursuant to Section 2.4(b), 2.4(c), 2.13(e), 3.4(a) or 9.7, then
the Agent may, in its discretion and notwithstanding any contrary provision
hereof, apply any amounts thereafter received by the Agent for the account of
such Bank for the benefit of the Agent, the Swingline Lender or the Issuing Bank
to satisfy such Bank’s obligations to it under such Section until all such
unsatisfied obligations are fully paid.
 
2.14 Illegality
 
Notwithstanding any other provisions herein, if after the date hereof the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Bank to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the Bank shall, within
30 Working Days after it becomes aware of such fact, notify the Company, through
the Agent, of such fact, (b) the commitment of such Bank hereunder to make
Eurodollar Loans or convert Alternate Base Rate Loans to Eurodollar Loans shall
forthwith be cancelled and (c) such Bank’s Revolving Credit Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to
Alternate Base Rate Loans on the respective last days of the then current
Interest Periods for such Revolving Credit Loans or within such earlier period
as required by law.  Each Bank shall take such action as may be reasonably
available to it without material legal or financial disadvantage (including
changing its Eurodollar Lending Office) to prevent the adoption of or any change
in any such Requirement of Law from becoming applicable to it.
 
2.15 Requirements of Law
 
If after the date hereof the adoption of or any change in any Requirement of Law
(including any rules or regulations issued under or implementing any existing
law) or in the interpretation or application thereof or compliance by any Bank
with any request or directive (whether or not having the force of law) after the
date hereof from any central bank or other Governmental Authority:
 
(i) shall subject any Bank or Issuing Bank to any tax of any kind whatsoever
(other than a withholding tax) with respect to this Agreement, any Revolving
Credit Note, any Letter of Credit, any Application or any Eurodollar Loans made
by it, or change the basis of taxation of payments to such Bank of principal,
facility fee, interest or any other amount payable hereunder in respect of Loans
(except for Taxes covered by Section 2.17 and changes in the rate of tax on the
overall net income of such Bank or Issuing Bank);
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
such Bank which are not otherwise included in the determination of the
Eurodollar Rate hereunder; or
 
(iii) shall impose on such Bank any other condition;
 
and the result of any of the foregoing is to increase the cost to such Bank (or,
in the case of clause (i), to such Bank or Issuing Bank), by any amount which
such Bank (or, in the case of clause (i), such Bank or Issuing Bank) reasonably
deems to be material, of making, renewing or maintaining advances or extensions
of credit (including, without limitation, issuing or participating in Letters of
Credit) or to reduce any amount receivable hereunder, in each case, in respect
thereof, then, in any such case, the Company shall promptly pay such Bank (or,
in the case of clause (i), such Bank or Issuing Bank), upon its demand, any
additional amounts necessary to compensate such Bank (or, in the case of clause
(i), such Bank or Issuing Bank) for such additional cost or reduced amount
receivable; provided, however, that notwithstanding anything contained in this
subsection 2.15(a) to the contrary, such Bank (or, in the case of clause (i),
such Bank or Issuing Bank) shall not be entitled to receive any amounts pursuant
to this subsection2.15(a) that it is also entitled to pursuant to subsection
2.17(a).  If a Bank (or, in the case of clause (i), a Bank or Issuing Bank)
becomes entitled to claim any additional amounts pursuant to this subsection
2.15(a), it shall, within 30 Business Days after it becomes aware of such fact,
notify the Company, through the Agent, of the event by reason of which it has
become so entitled.  A certificate as to any additional amounts payable pursuant
to the foregoing sentence submitted by such Bank (or, in the case of clause (i),
such Bank or Issuing Bank), through the Agent, to the Company shall be
conclusive and binding in the absence of manifest error.  Each Bank (or, in the
case of clause (i), each Bank and Issuing Bank) shall take such action as may be
reasonably available to it without legal or financial disadvantage (including
changing its Eurodollar Lending Office) to prevent any such Requirement of Law
or change from becoming applicable to it.  This covenant shall survive the
termination of this Agreement and payment of the outstanding Revolving Credit
Notes and all other amounts payable hereunder.
 
2.16 Capital Adequacy
 
(a)  If any Bank shall have determined that after the date hereof the adoption
of or any change in any Requirement of Law (including any rules or regulations
issued under or implementing any existing law) regarding capital adequacy or
liquidity or in the interpretation or application thereof or compliance by such
Bank or any corporation controlling such Bank with any request or directive
after the date hereof regarding capital adequacy or liquidity (whether or not
having the force of law) from any central bank or Governmental Authority, does
or shall have the effect of reducing the rate of return on such Bank’s or such
corporation’s capital as a consequence of its obligations hereunder or under any
Letter of Credit to a level below that which such Bank or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration such Bank’s or such corporation’s policies with respect to capital
adequacy or liquidity) by an amount which is reasonably deemed by such Bank to
be material, then from time to time, promptly after submission by such Bank,
through the Agent, to the Company of a written request therefor (such request,
which shall be conclusive and binding upon all parties in the absence of
manifest  error, shall include details reasonably sufficient to establish the
basis for such additional amounts payable and shall be submitted to the Company
within 30 Working Days after it becomes aware of such fact), the Company shall,
within 10 days of such written request, pay to such Bank such additional amount
or amounts as will compensate such Bank for such reduction.  The agreements in
this subsection 2.16 shall survive the termination of this Agreement and payment
of the Loans and the Notes and all other amounts payable hereunder.
 
(b)  Notwithstanding anything herein to the contrary (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.
 
2.17 Taxes
 
(a)  All payments made by or on behalf of the Company under this Agreement or
any other Loan Document shall be made free and clear of, and without reduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority excluding, in the case of the Agent and each Bank, (a)
net income and franchise taxes imposed on the Agent or such Bank by the
jurisdiction under the laws of which the Agent or such Bank is organized or any
political subdivision or taxing authority thereof or therein, or by any
jurisdiction in which such Bank’s Domestic Lending Office or Eurodollar Lending
Office, as the case may be, is located or any political subdivision or taxing
authority thereof or therein and (b) any United States withholding taxes
resulting from FATCA (all such non-excluded taxes, levies, imposts, deductions,
charges or withholdings being hereinafter called “Taxes”).  If any Taxes are
required to be withheld from any amounts payable to the Agent or any Bank
hereunder or under any other Loan Document, (i) such amounts shall be paid to
the relevant Governmental Authority in accordance with applicable law and (ii)
the amounts so payable to the Agent or such Bank shall be increased to the
extent necessary to yield to the Agent or such Bank (after payment of all Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement and the Notes as if such withholding or
deduction had not been made; provided further that the Company shall not be
required to increase any such amounts payable to any Bank on the date such Bank
becomes a party to this Agreement, except to the extent that such Bank’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Company with respect to such Taxes pursuant to this
paragraph.  Whenever any Taxes are payable by the Company, as promptly as
possible thereafter, the Company shall send to the Agent for its own account or
for the account of such Bank, as the case may be, a certified copy of an
original official receipt that is received by the Company showing payment
thereof (or, if no official receipt is received by the Company, a statement of
the Company indicating payment thereof).  If the Company fails to pay any Taxes
when due to the appropriate taxing authority or fails to remit to the Agent the
required receipts or other required documentary evidence, the Company shall
indemnify the Agent and the Banks for any incremental taxes, interest or
penalties that may become payable by the Agent or any Bank as a result of any
such failure, except to the extent such failure is attributable to a failure by
a Bank to comply with the form delivery and notice requirements of paragraph (b)
below.
 
(b) Each Bank (or Transferee) that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Company and the Agent on or
before the date on which it becomes a party to this Agreement (or, in the case
of a Participant, to the Bank from which the related participation shall have
been purchased on or before the date on which it purchases its participation)
two properly completed and duly signed copies of U.S. Internal Revenue Service
Form W-9 (or any successor form) certifying that such Bank is exempt from U.S.
federal withholding tax. Each Bank (or Transferee) that is not a “United States
person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Bank”) shall
deliver to the Company and the Agent (or, in the case of a Participant, to the
Bank from which the related participation shall have been purchased) two copies
of U.S. Internal Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMY
(including, in the case of a Form W-8IMY, any required withholding statements
together with any necessary forms of such Non-U.S. Bank’s partners, members,
beneficiaries, beneficial owners, and their beneficial owners, if any), as
applicable (or any subsequent versions thereof or successors thereto), and
copies of any other form prescribed by applicable requirements of U.S. federal
income tax law as a basis for claiming exemption from U.S. federal withholding
tax and to permit hte Company and the Agent to determine the withholding or
deduction required to be made, properly completed and duly executed by such
Non-U.S. Bank claiming complete exemption from U.S. federal withholding tax on
payments under this Agreement and the other Loan Documents.  Such forms shall be
delivered by each Non-U.S. Bank on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation).  In addition, each Non-U.S.
Bank shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Bank and from time to time
thereafter upon the request of the Company or the Agent, including forms and
information to comply with the Agent’s and the Company’s obligations under
FATCA.  Each Non-U.S. Bank shall promptly notify the Company and the Agent at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Company (or any other form of
certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this paragraph, a Non-U.S.
Bank shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Bank is not legally able to deliver, provided, however, that in
the event that such failure to be able to deliver such form is not attributable
to a change in law after the date of this Agreement (or, in the case of a
Transferee, after the date of transfer), the Company shall be relieved of the
obligation to make additional payments under subsection 2.17(a) above that are
attributable to such failure.
 
(c) If a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Company and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Company or the Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Agent as may be necessary for the Company and
the Agent to comply with their obligations under FATCA and to determine that
such Bank has complied with such Bank’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this Section 2.17(c), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
 
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Agent of its legal
inability to do so.
 
(d) Each Bank shall indemnify the Agent for the full amount of any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings or similar
charges imposed by any Governmental Authority that are attributable to such Bank
and that are payable or paid by the Agent, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Agent in good faith (but only to the extent that
the Borrower has not already indemnified the Agent and without limiting the
obligation of the Borrower to do so). A certificate as to the amount of such
payment or liability delivered to any Bank by the Agent shall be conclusive
absent manifest error.
 
(e) The agreements in subsection 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.18 Indemnity
 
The Company agrees to indemnify each Bank and to hold each Bank harmless from
any loss or expense (other than any loss of anticipated margin or profit) which
such Bank may sustain or incur as a consequence of (a) default by the Company in
payment when due of the principal amount of or interest on any Eurodollar Loans
of such Bank, (b) default by the Company in making a borrowing or conversion
after the Company has given a notice of borrowing in accordance with subsection
2.1(b) or a notice of continuation or conversion pursuant to subsection 2.9, (c)
default by the Company in making any prepayment after the Company has given a
notice in accordance with subsection 2.8 or (d) the making of a prepayment of a
Eurodollar Loan on a day which is not the last day of an Interest Period with
respect thereto, including, without limitation, in each case, any such loss or
expense arising from the reemployment of funds obtained by it to maintain its
Eurodollar Loans hereunder or from fees payable to terminate the deposits from
which such funds were obtained.  Any Bank claiming any amount under this
subsection 2.18 shall provide calculations, in reasonable detail, of the amount
of its loss or expense.  This covenant shall survive termination of this
Agreement and payment of the outstanding Loans and all other amounts payable
hereunder.
 
2.19 Application of Proceeds of Loans
 
Subject to the provisions of the following sentence, the Company may use the
proceeds of the Loans for any lawful general corporate purpose, including
acquisitions.  The Company will not, directly or indirectly, apply any part of
the proceeds of any such Loan for the purpose of “purchasing” or “carrying” any
Margin Stock within the respective meanings of each of the quoted terms under
Regulation U, or to refund any indebtedness incurred for such purpose, provided
that the Company may use the proceeds of Loans for such purposes, if such usage
does not violate Regulation U as now and from time to time hereafter in effect.
 
2.20 Notice of Certain Circumstances; Assignment of Commitments Under Certain
Circumstances
 
(a)  Any Bank claiming any additional amounts payable pursuant to subsection
2.15, 2.16 or 2.17 or exercising its rights under subsection 2.14, shall, in
accordance with the respective provisions thereof, provide notice to the Company
and the Agent.  Such notice to the Company and the Agent shall include details
reasonably sufficient to establish the basis for such additional amounts payable
or the rights to be exercised by the Bank.
 
(b) Any Bank claiming any additional amounts payable pursuant to subsection
2.15, 2.16 or 2.17 or exercising its rights under subsection 2.14, shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document requested by the Company or to change the
jurisdiction of its applicable lending office if the making of such filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue or avoid the circumstances giving rise to
such exercise and would not, in the reasonable determination of such Bank, be
otherwise disadvantageous in any material respect to such Bank.
 
(c) In the event that (i) the Company shall be required to make any additional
payments to any Bank pursuant to subsections 2.15, 2.16 or 2.17 or any Bank
shall exercise its rights under subsection 2.14, (ii) any Bank becomes a
Defaulting Bank, or (iii) any Bank does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Banks or
each of the Banks affected thereby (so long as the consent of the Required Banks
has been obtained), then the Company shall have the right at its own expense,
upon notice to such Bank and the Agent, to require such Bank to transfer and to
assign without recourse (in accordance with and subject to the terms of
subsection 10.6) all its interest, rights and obligations under this Agreement
to another financial institution (including any Bank) acceptable to the Agent
(which approval shall not be unreasonably withheld) which shall assume such
obligations; provided that (x) no such assignment shall conflict with any
Requirement of Law, (y) such assuming financial institution shall pay to such
Bank in immediately available funds on the date of such assignment the
outstanding principal amount of such Bank’s Loans together with accrued interest
thereon and all other amounts accrued for its account or owed to it hereunder,
including, but not limited to additional amounts payable under subsections 2.6,
2.14, 2.15, 2.16, 2.17 and 2.18 and (z) the Company shall be liable to such
replaced Bank under Section 2.18 if any Eurodollar Loan owing to such replaced
Bank shall be purchased other than on the last day of the Interest Period
relating thereto.
 
2.21 Regulation U
 
(a)  If at any time the Company shall use the proceeds of any Loans for the
purpose of “purchasing” or “carrying” any Margin Stock within the respective
meanings of each of the quoted terms under Regulation U, or to refund any
indebtedness incurred for such purpose, and, after giving effect to such
purchase or refund, more than 25% of the value (determined in accordance with
Regulation U) of the assets subject to the restrictions of Section 7 would be
represented by Margin Stock, the Company shall give notice thereof to the Agent
and the Banks, and thereafter the Loans made by each Bank shall at all times be
treated for purposes of Regulation U as two separate extensions of credit (the
“A Credit” and the “B Credit” of such Bank and, collectively, the “A Credits”
and the “B Credits”), as follows:
 
(i) the aggregate amount of the A Credit of such Bank shall be an amount equal
to such Bank’s pro rata share (based on the amount of its Commitment Percentage)
of the maximum loan value (as determined in accordance with Regulation U) of all
Margin Stock Collateral; and
 
(ii) the aggregate amount of the B Credit of such Bank shall be an amount equal
to such Bank’s pro rata share (based on the amount of its Commitment Percentage)
of all Loans and L/C Obligations outstanding hereunder minus such Bank’s A
Credit.
 
In the event that any Margin Stock Collateral is acquired or sold, the amount of
the A Credit of such Bank shall be adjusted (if necessary), to the extent
necessary by prepayment, to an amount equal to such Bank’s pro rata share (based
on the amount of its Commitment Percentage) of the maximum loan value
(determined in accordance with Regulation U) as of the date of such acquisition
or sale of the Margin Stock Collateral immediately after giving effect to such
acquisition or sale.  Nothing contained in this subsection 2.21 shall be deemed
to permit any sale of Margin Stock Collateral in violation of any other
provisions of this Agreement.
 
(b) Each Bank will maintain its records to identify the A Credit of such Bank
and the B Credit of such Bank, and, solely for the purposes of complying with
Regulation U, the A and B Credits shall be treated as separate extensions of
credit.  Each Bank hereby represents and warrants that the loan value of the
Other Collateral is sufficient for such Bank to lend its pro rata share of the B
Credit.
 
(c) The benefits of the indirect security in Margin Stock Collateral created by
any provisions of this Agreement shall be allocated first to the benefit and
security of the payment of the principal of and interest on the A Credits of the
Banks and of all other amounts payable by the Company under this Agreement in
connection with the A Credits (collectively, the “A Credit Amounts”) and second,
only after the payment in full of the A Credit Amounts, to the benefit and
security of the payment of the principal of and interest on the B Credits of the
Banks and of all other amounts payable by the Company under this Agreement in
connection with the B Credits (collectively, the “B Credit Amounts”). The
benefits of the indirect security in Other Collateral created by any provisions
of this Agreement, shall be allocated first to the benefit and security of the
payment of the B Credit Amounts and second, only after the payment in full of
the B Credit Amounts, to the benefit and security of the payment of the A Credit
Amounts.
 
(d) The Company shall furnish to each Bank at the time of each acquisition and
sale of Margin Stock Collateral such information and documents as the Agent or
such Bank may require to determine the A and B Credits, and at any time and from
time to time, such other information and documents as the Agent or such Bank may
reasonably require to determine compliance with Regulation U.
 
(e) Each Bank shall be responsible for its own compliance with and
administration of the provisions of this subsection 2.21 and Regulation U, and
the Agent shall have no responsibility for any determinations or allocations
made or to be made by any Bank as required by such provisions.
 
2.22 Defaulting Banks.
 
Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank:
(a) fees shall cease to accrue on the Commitment of such Defaulting Bank
pursuant to Section 2.6(a);
 
(b) the Commitment and Aggregate Outstanding Extensions of Credit of such
Defaulting Bank shall not be included in determining whether all Banks, all
affected Banks or the Required Banks have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.1); provided, that (i) such Defaulting Bank’s Commitment may not
be increased or extended without its consent and (ii) the principal amount of,
or interest or fees payable on, Loans may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Bank
without such Defaulting Bank’s consent;
 
(c) if any Swingline Exposure or L/C Exposure exists at the time such Bank
becomes a Defaulting Bank then:
 
(1) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Bank shall be reallocated among the non-Defaulting Banks in
accordance with their respective Commitment Percentages but only to the extent
the sum of all non-Defaulting Banks’ Aggregate Outstanding Extensions of Credit
plus such Defaulting Bank’s Swingline Exposure and L/C Exposure does not exceed
the total of all non-Defaulting Banks’ Commitments;
 
(2) if the reallocation described in clause (1) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize for the benefit of the Issuing Bank only the Company’s
obligations corresponding to such Defaulting Bank’s L/C Exposure (after giving
effect to any partial reallocation pursuant to clause (1) above) in accordance
with the procedures set forth in Section 8.1 for so long as such L/C Exposure is
outstanding;
 
(3) if the Company cash collateralizes any portion of such Defaulting Bank’s L/C
Exposure pursuant to clause (2) above, the Company shall not be required to pay
any fees to such Defaulting Bank pursuant to Section 3.3(a) with respect to such
Defaulting Bank’s L/C Exposure during the period such Defaulting Bank’s L/C
Exposure is cash collateralized;
 
(4) if the L/C Exposure of the non-Defaulting Banks is reallocated pursuant to
clause (1) above, then the fees payable to the Banks pursuant to Section 2.6(a)
and Section 3.3(a) shall be adjusted in accordance with such non-Defaulting
Banks’ Commitment Percentages; and
 
(5) if all or any portion of such Defaulting Bank’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (1) or (2) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Bank hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Bank’s L/C Exposure shall be payable to the Issuing Bank until and to
the extent that such L/C Exposure is reallocated and/or cash collateralized; and
 
(d) so long as such Bank is a Defaulting Bank, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the Defaulting Bank’s then outstanding Swingline Exposure and L/C Exposure will
be 100% covered by the Commitments of the non-Defaulting Banks and/or cash
collateral will be provided by the Company in accordance with Section 2.22(c),
and participating interests in any newly made Swingline Loan or any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Banks in a
manner consistent with Section 2.22(c)(1) (and such Defaulting Bank shall not
participate therein). If a Bankruptcy Event with respect to a Bank Parent of any
Bank shall occur following the date hereof and for so long as such event shall
continue, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or the Issuing Bank, as the case
may be, shall have entered into arrangements with the Company or such Bank,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Bank hereunder.
 
(e) in the event that the Agent, the Company, the Swingline Lender and the
Issuing Bank each agrees that a Defaulting Bank has adequately remedied all
matters that caused such Bank to be a Defaulting Bank, then the Swingline
Exposure and L/C Exposure of the Banks shall be readjusted to reflect the
inclusion of such Bank’s Commitment and on such date such Bank shall purchase at
par such of the Loans of the other Banks (other than CAF Loans and Swingline
Loans) as the Agent shall determine may be necessary in order for such Bank to
hold such Loans in accordance with its Commitment Percentage; provided, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while such Bank was a Defaulting Bank.


2.23 Increase of Commitments.
 
(a) The Company and any one or more Banks (including New Banks) may, at any time
when no Default or Event of Default has occurred and is continuing, agree that
such Banks shall make, obtain or increase the amount of their Commitments by
executing and delivering to the Agent an Increased Commitment Notice specifying
(i) the amount of such increase and (ii) the applicable Increased Commitment
Closing Date.  Notwithstanding the foregoing, (i) without the consent of the
Required Banks, the aggregate amount of increased Commitments obtained after the
Closing Date pursuant to this paragraph shall not exceed $250,000,000 and (ii)
without the consent of the Agent, (x) each increase effected pursuant to this
paragraph shall be in a minimum amount of at least $25,000,000 and (y) no more
than four Increased Commitment Closing Dates may be selected by the Company
after the Closing Date.  No Bank shall have any obligation to participate in any
increase described in this paragraph unless it agrees to do so in its sole
discretion.
 
(b) Any additional bank, financial institution or other entity which, with the
consent of the Company, the Agent, the Swingline Lender and the Issuing Bank
(which consent shall not be unreasonably withheld or delayed), elects to become
a “Bank” under this Agreement in connection with any transaction described in
Section 2.23(a) shall execute a New Bank Supplement (each, a “New Bank
Supplement”), substantially in the form of Exhibit J-1, whereupon such bank,
financial institution or other entity (a “New Bank”) shall become a Bank for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.
 
(c) Initial Loans made under any such increased Commitments shall be made
pursuant to funding procedures then agreed to by the Company and the Agent
(including as to the initial interest applicable to such Loans), and payments of
principal, interest and fees under this Agreement shall be made by the Company
to give effect to such procedures and the timing of such increased
Commitments.  On each Increased Commitment Closing Date, participating interests
in Letters of Credit and Swingline Loans shall be adjusted as directed by the
Agent to reflect the then respective Commitment Percentages of the
Banks.  Payments to the Banks in respect of the Loans and Letters of Credit will
be made to give effect to the allocations or reallocations described in this
Section.
 
 
SECTION 3. LETTERS OF CREDIT
 
3.1 L/C Sublimit
 
(a)  Prior to the Closing Date, the Existing Issuing Bank has issued the
Existing Letters of Credit that, from and after the Closing Date, shall
constitute Letters of Credit hereunder.  Subject to the terms and conditions
hereof, the Issuing Bank, in reliance on the agreements of the other Banks set
forth in subsection 3.4(a), agrees to issue letters of credit (the letters of
credit issued or deemed issued on and after the Closing Date pursuant to this
Section 3, together with the Existing Letters of Credit, collectively, the
“Letters of Credit”) for the account of the Company (or for the joint and
several account of the Company and a Subsidiary) on any Business Day during the
Commitment Period in such form as may be approved from time to time by the
Issuing Bank; provided that the Issuing Bank shall have no obligation to issue
any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Sublimit or (ii) the aggregate Available
Commitments for all Banks would be less than zero.  Each Letter of Credit shall
(i) be denominated in Dollars, (ii) be either (A) a standby letter of credit
issued to support obligations of the Company or its Subsidiaries, contingent or
otherwise (a “Standby Letter of Credit”) or (B) a commercial letter of credit
issued in respect of the purchase of goods or services by the Company or its
Subsidiaries in the ordinary course of business (a “Commercial Letter of
Credit”) and (iii) expire no later than the date that is five Business Days
prior to the Termination Date.
 
(b) Each Letter of Credit shall be subject to the Uniform Customs and, to the
extent not inconsistent therewith, the laws of the State of New York.
 
(c) The Issuing Bank shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing Bank
or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
 
(d) No Standby Letter of Credit shall have an expiry date more than 365 days
after its date of issuance, provided that any such Standby Letter of Credit may
provide that it is automatically renewed on each anniversary of issuance thereof
for additional one-year periods (which shall in no event extend beyond the date
that is five Business Days prior to the Termination Date) unless the beneficiary
is otherwise notified by the issuer of such Standby Letter of Credit.
 
(e) No Commercial Letter of Credit shall have an expiry date more than 180 days
after its date of issuance.
 
3.2 Procedure for Issuance of Letters of Credit
 
The Company may from time to time request that the Issuing Bank  issue a Letter
of Credit by delivering to the Issuing Bank at its address for notices specified
herein an Application therefor, completed to the satisfaction of the Issuing
Bank, and such other certificates, documents and other papers and information as
the Issuing Bank may request.  Upon receipt of any Application, the Issuing Bank
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Bank be required to issue any Letter
of Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by the Issuing Bank and
the Company.  The Issuing Bank shall furnish a copy of such Letter of Credit to
the Company promptly following the issuance thereof.
 
3.3 Fees, Commissions and Other Charges
 
(a)  The Company will pay to the Agent, for the account of the L/C Participants
to be shared by them ratably in accordance with their respective Commitment
Percentages, a fee on the undrawn and unexpired amount of all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans; such fee shall be payable quarterly in
arrears on each Fee Payment Date after the issuance date of the applicable
Letter of Credit.  In addition, the Company shall pay to the Issuing Bank for
its own account a fronting fee in an amount to be agreed with such Issuing Bank
on the undrawn and unexpired amount of each Letter of Credit, payable quarterly
in arrears on each Fee Payment Date after the issuance date of the applicable
Letter of Credit.
 
(b) In addition to the foregoing fees, the Company shall pay or reimburse the
Issuing Bank for such normal and customary costs and expenses as are incurred or
charged by the Issuing Bank in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit.
 
(c) The Agent shall, promptly following its receipt thereof, distribute to the
Issuing Bank and the L/C Participants all fees received by the Agent for their
respective accounts pursuant to this subsection.
 
(d) Fees in subsection (a) above shall be computed on the basis of a 360-day
year for the actual days elapsed.
 
3.4 L/C Participation
 
(a)  The Issuing Bank irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Bank to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Bank, on the terms and conditions
hereinafter stated, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Commitment Percentage in the Issuing
Bank’s obligations and rights under each Letter of Credit issued hereunder and
the amount of each draft paid by the Issuing Bank thereunder.  Each L/C
Participant unconditionally and irrevocably agrees with the Issuing Bank that,
if a draft is paid under any Letter of Credit for which the Issuing Bank is not
reimbursed in full by the Company in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Bank upon demand at the
Issuing Bank’s address for notices specified herein an amount equal to such L/C
Participant’s Commitment Percentage of the amount of such draft, or any part
thereof, which is not so reimbursed.  Each L/C Participant’s obligation to
purchase participations pursuant to this Section 3.4 shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Bank, the Company or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5, (iii) any adverse change in the condition (financial or otherwise)
of the Company, (iv) any breach of this Agreement or any other Loan Document by
the Company or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
 
(b) If any amount required to be paid by any L/C Participant to the Issuing Bank
pursuant to subsection 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Bank under any Letter of Credit is paid to the
Issuing Bank within three Business Days after the date such payment is due, such
L/C Participant shall pay to the Issuing Bank on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal funds rate, as
quoted by the Issuing Bank, during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Bank, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360.  If
any such amount required to be paid by any L/C Participant pursuant to
subsection 3.4(a) is not in fact made available to the Issuing Bank by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Bank shall be entitled to recover from such L/C Participant, on demand,
such amount with interest thereon calculated from such due date at the rate per
annum applicable to Revolving Credit Loans that are Alternate Base Rate Loans
hereunder.  A certificate of the Issuing Bank submitted to any L/C Participant
with respect to any amounts owing under this subsection shall be conclusive in
the absence of manifest error.
 
(c) Whenever, at any time after the Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with subsection 3.4(a), the Issuing Bank receives any
payment related to such Letter of Credit (whether directly from the Company or
otherwise, including proceeds of collateral, if any, applied thereto by the
Issuing Bank), or any payment of interest on account thereof, the Issuing Bank
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Bank
shall be required to be returned by the Issuing Bank, such L/C Participant shall
return to the Issuing Bank the portion thereof previously distributed by the
Issuing Bank to it.
 
3.5 Reimbursement Obligation of the Company
 
The Company agrees to reimburse the Issuing Bank on each date on which the
Issuing Bank notifies the Company of the date and amount of a draft presented
under any Letter of Credit and paid by the Issuing Bank for the amount of (a)
such draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Bank in connection with such payment.  Each such payment
shall be made to the Issuing Bank at its address for notices specified herein in
lawful money of the United States of America and in immediately available
funds.  Interest shall be payable on any and all amounts remaining unpaid by the
Company under this subsection from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full at a
rate per annum equal to the Alternate Base Rate plus 2%.
 
3.6 Obligations Absolute
 
The Company’s obligations under this Section 3 shall be absolute and
unconditional under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment which the Company may have or have had
against the Issuing Bank or any beneficiary of a Letter of Credit.  The Company
also agrees with the Issuing Bank that the Issuing Bank shall not be responsible
for, and the Company’s Reimbursement Obligations under subsection 3.5 shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact prove to
be invalid, fraudulent or forged, or any dispute between or among the Company
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred or any claims whatsoever of the Company
against any beneficiary of such Letter of Credit or any such transferee.  The
Issuing Bank shall not be liable for any error, omission, interruption or delay
in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Bank’s gross negligence or willful
misconduct.  The Company agrees that any action taken or omitted by the Issuing
Bank under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence of willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Company and shall not
result in any liability of the Issuing Bank to the Company.
 
3.7 Letter of Credit Payments
 
If any draft shall be presented for payment under any Letter of Credit, the
Issuing Bank shall promptly notify the Company of the date and amount thereof.
The responsibility of the Issuing Bank to the Company in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.
 
3.8 Application
 
To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 3, the provisions of
this Section 3 shall apply.
 
 
SECTION 4. REPRESENTATIONS AND WARRANTIES
 
The Company hereby represents and warrants that:
 
4.1 Corporate Existence; Compliance with Law
 
Each of the Company and its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, (b)
has the corporate or similar power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation (or other organization) and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law, including, without limitation, HMO Regulations and
Insurance Regulations, except to the extent that the failure to be so qualified
or to comply therewith would not have a Material Adverse Effect.
 
4.2 No Legal Obstacle to Agreement; Enforceability
 
Neither the execution and delivery of any Loan Document, nor the making by the
Company of any borrowings hereunder, nor the consummation of any transaction
herein or therein referred to or contemplated hereby or thereby nor the
fulfillment of the terms hereof or thereof or of any agreement or instrument
referred to in this Agreement, has constituted or resulted in or will constitute
or result in a breach of any Requirement of Law, including without limitation,
HMO Regulations and Insurance Regulations, or any material Contractual
Obligation of the Company or any of its Subsidiaries, or result in the creation
under any agreement or instrument of any security interest, lien, charge or
encumbrance upon any of the assets of the Company or any of its
Subsidiaries.  No approval, authorization or other action by any Governmental
Authority, including, without limitation, HMO Regulators and Insurance
Regulators, or any other Person is required to be obtained by the Company or any
of its Subsidiaries in connection with the execution, delivery and performance
of this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby, or the making of any borrowing by the Company
hereunder.  This Agreement has been, and each other Loan Document will be, duly
executed and delivered on behalf of the Company.  This Agreement constitutes,
and each other Loan Document when executed and delivered will constitute, a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
 
4.3 Litigation
 
Except as disclosed in the Company’s Annual Report on Form 10-K for its fiscal
year ended December 31, 2012 and the Company’s Quarterly Report on Form 10-Q for
its fiscal quarter ended March 31, 2013 filed with the Securities and Exchange
Commission and previously distributed to the Banks or filed with the Securities
and Exchange Commission under EDGAR, as of the date hereof, there is no
litigation, at law or in equity, or any proceeding before any federal, state,
provincial or municipal board or other governmental or administrative agency,
including without limitation, HMO Regulators and Insurance Regulators, pending
or to the knowledge of the Company threatened which, after giving effect to any
applicable insurance, could reasonably be expected to have a Material Adverse
Effect or which seeks to enjoin the consummation of any of the transactions
contemplated by this Agreement or any other Loan Document, and no judgment,
decree, or order of any federal, state, provincial or municipal court, board or
other governmental or administrative agency, including without limitation, HMO
Regulators and Insurance Regulators, has been issued against the Company or any
Subsidiary which has, or may involve, a material risk of a Material Adverse
Effect.
 
4.4 Disclosure
 
Neither this Agreement nor any agreement, document, certificate or statement
furnished to the Banks by the Company in connection herewith (including, without
limitation, the information relating to the Company and its Subsidiaries
included in the Confidential Information Memorandum dated June 2013 delivered in
connection with the syndication of the credit facilities hereunder) contains as
of the date hereof any untrue statement of material fact or, taken as a whole
together with all other information furnished to the Banks by the Company, omits
to state a material fact necessary in order to make the statements contained
herein or therein not misleading.  All pro forma financial statements made
available to the Banks have been prepared in good faith based upon reasonable
assumptions.
 
4.5 OFAC.
 
  Neither the Company nor any of its Subsidiaries, nor to the knowledge of the
Company and its Subsidiaries, any director, officer, employee, agent, Affiliate
or representative thereof, is an individual or entity that is currently the
subject of any Sanctions, nor is the Company or any Subsidiary located,
organized or resident in an Embargoed Jurisdiction.
 
4.6 Financial Condition.
 
 The Company has furnished to the Agent and each Bank, or filed with the
Securities and Exchange Commission under EDGAR, copies of the following:
 
(a) the Annual Report of the Company on Form 10-K (and all amendments thereto)
for the fiscal year ended December 31, 2012; and
 
(b) the Quarterly Report of the Company on Form 10-Q (and all amendments
thereto) for the fiscal quarter ended March 31, 2013.
 
The financial statements included therein, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as disclosed therein).  As of the date
of such financial statements, neither the Company nor any of its Subsidiaries
had any known contingent liabilities of any significant amount which, in
accordance with GAAP, is not disclosed in said financial statements or in the
notes thereto which could reasonably be expected to have a Material Adverse
Effect.  During the period from December 31, 2012 to and including the date
hereof, there has been no sale, transfer or other disposition by the Company or
any of its consolidated Subsidiaries of any asset reflected on the balance sheet
referred to above that would have been a material part of its business or
property and no purchase or other acquisition of any business or property
(including any capital stock of any other Person) material in relation to the
consolidated financial condition of the Company and its consolidated
Subsidiaries at December 31, 2012 other than as disclosed in Schedule VI.
 
4.7 Changes in Condition.
 
Since December 31, 2012, there has been no development or event nor any
prospective development or event, which has had, or could reasonably be expected
to have, a Material Adverse Effect.
 
4.8    Assets
 
The Company and each Subsidiary have good and marketable title to all material
assets carried on their books and reflected in the financial statements referred
to in subsection 4.6 or furnished pursuant to subsection 6.4, except for assets
held on Financing Leases or purchased subject to security devices providing for
retention of title in the vendor, and except for assets disposed of as permitted
by this Agreement.
 
4.9    Tax Returns
 
The Company and each of its Subsidiaries have filed all federal, state and other
material tax returns which are required to be filed and have paid, or made
adequate provision for the payment of, all material taxes which have or may
become due pursuant to said returns or to assessments received.  All federal tax
returns of the Company and its Subsidiaries through their fiscal years ended in
2011 have been audited by the Internal Revenue Service or are not subject to
such audit by virtue of the expiration of the applicable period of limitations,
and the results of such audits are fully reflected in the balance sheets
referred to in subsection 4.6.  The Company knows of no material federal, state
or other tax claim that is being asserted for which adequate reserves have not
been established.
 
4.10 Contracts, etc
 
Attached hereto as Schedule III is a statement of outstanding Indebtedness of
the Company and its Subsidiaries for borrowed money in excess of $2,000,000 as
of the date set forth therein, and a complete and correct list of all
agreements, contracts, indentures, instruments, documents and amendments thereto
to which the Company or any Subsidiary is a party or by which it is bound
pursuant to which any such Indebtedness of the Company and its Subsidiaries is
outstanding on the date hereof.  Said Schedule III also includes a complete and
correct list of all such Indebtedness of the Company and its Subsidiaries
outstanding on the date indicated in respect of Guarantee Obligations in excess
of $2,000,000 and letters of credit in excess of $2,000,000, and there have been
no increases in such Indebtedness since said date other than as permitted by
this Agreement.
 
4.11 Subsidiaries
 
As of the date hereof, the Company has only the Subsidiaries set forth in
Schedule IV, all of the outstanding Capital Stock of each of which is duly
authorized, validly issued, fully paid and nonassessable and owned as set forth
in said Schedule IV.  As of the date hereof, Schedule IV indicates all
Subsidiaries of the Company which are not Wholly-Owned Subsidiaries and the
percentage ownership of the Company and its Subsidiaries in each such
Subsidiary.  The Capital Stock and securities owned by the Company and its
Subsidiaries in each of the Company’s Subsidiaries are owned free and clear of
any mortgage, pledge, lien, encumbrance, charge or restriction on the transfer
thereof other than restrictions on transfer imposed by applicable securities
laws and restrictions, liens and encumbrances outstanding on the date hereof and
listed in said Schedule IV.
 
4.12 Burdensome Obligations
 
Neither the Company nor any Subsidiary is a party to or bound by any agreement,
deed, lease or other instrument, or subject to any charter, by-law or other
corporate restriction which, in the reasonable opinion of the management
thereof, is so unusual or burdensome as to in the foreseeable future have a
Material Adverse Effect.  The Company does not presently anticipate that future
expenditures of the Company and its Subsidiaries needed to meet the provisions
of any federal or state statutes, orders, rules or regulations will be so
burdensome as to have a Material Adverse Effect.
 
4.13 ERISA
 
Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:  (i) each Plan, and each of the Company, any
Subsidiary or any Control Group Person, is in compliance with the applicable
provisions of ERISA and the Code relating to Plans and the regulations and
published interpretations thereunder; (ii) no Reportable Event or non-exempt
Prohibited Transaction has occurred with respect to any Plan; (iii) no Single
Employer Plan has failed to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to any
Single Employer Plan, and no Single Employer Plan is in “at risk” status (within
the meaning of Section 430 of the Code or Section 303 of ERISA); (iv) there
exists no event or condition which would permit the institution of proceedings
to terminate any Single Employer Plan; (v) neither the Company, any Subsidiary
nor any Control Group Person has incurred any liability with respect to the
withdrawal or partial withdrawal from any Single Employer Plan or Multiemployer
Plan; and (vi) neither the Company, any Subsidiary nor any Control Group Person
has received any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is Insolvent, in Reorganization, or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA).  The current value of the benefits guaranteed under
Title IV of ERISA of each Single Employer Plan, as of the applicable Plan’s most
recent valuation date, does not exceed the current value of such Plan’s assets
allocable to such benefits, by an amount greater than $50,000,000 and such
shortfall will not require increased contributions to the Plan that would
reasonably be expected to have a Material Adverse Effect.
 
4.14 Environmental and Public and Employee Health and Safety Matters
 
The Company and each Subsidiary have complied with all applicable Federal,
state, and other laws, rules and regulations relating to environmental pollution
or to environmental regulation or control or to public or employee health or
safety, except to the extent that the failure to so comply would not be
reasonably likely to result in a Material Adverse Effect.  The Company’s and the
Subsidiaries’ facilities do not contain, and have not previously contained, any
hazardous wastes, hazardous substances, hazardous materials, toxic substances or
toxic pollutants regulated under the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act, the
Hazardous Materials Transportation Act, the Toxic Substance Control Act, the
Clean Air Act, the Clean Water Act or any other applicable law relating to
environmental pollution or public or employee health and safety, in violation of
any such law, or any rules or regulations promulgated pursuant thereto, except
for violations that would not be reasonably likely to result in a Material
Adverse Effect.  The Company is aware of no events, conditions or circumstances
involving environmental pollution or contamination or public or employee health
or safety, in each case applicable to it or its Subsidiaries, that would be
reasonably likely to result in a Material Adverse Effect.
 
4.15 Federal Regulations
 
No part of the proceeds of any Loans will be used in any transaction or for any
purpose which violates the provisions of Regulations T, U or X as now and from
time to time hereafter in effect.  If requested by any Bank or the Agent, the
Company will furnish to the Agent and each Bank a statement to the foregoing
effect in conformity with the requirements of Form FR U-1 or Form FR G-3
referred to in Regulation U.
 
4.16 Investment Company Act; Other Regulations
 
The Company is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  Except as set forth in Schedule VII, the
Company is not subject to regulation under any Federal or State statute or
regulation (other than Regulation X) which limits its ability to incur
Indebtedness.
 
4.17 Solvency
 
Each of the Company, and the Company and its Subsidiaries taken as a whole, is
Solvent.
 
4.18 Casualties
 
Neither the businesses nor the properties of the Company or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other material labor dispute, drought, storm, hail, earthquake, embargo, act of
God or of the public enemy or other casualty (whether or not covered by
insurance) that could reasonably be expected to have a Material Adverse Effect.
 
4.19 Business Activity
 
Except as set forth on Schedule VIII, neither the Company nor any of its
Subsidiaries is engaged in any line of business that is not related to the
healthcare industry other than the sale of life insurance in connection with the
sale of medical insurance or other healthcare services, sale of long term care
insurance, or any business or activity which is immaterial to the Company and
its Subsidiaries on a consolidated basis.
 
4.20 Purpose of Loans
 
The proceeds of the Loans shall be used to repay any amounts outstanding under
the Existing Credit Agreement and to finance any other lawful general corporate
purpose, including acquisitions, provided that no part of the proceeds of any
Loans will be used in any transaction or for any purpose which violates the
provisions of Regulation U as now and from time to time hereafter in effect.
 
 
SECTION 5. CONDITIONS
 
5.1 Conditions to the Closing Date
 
The obligations of each Bank to make the Loans contemplated by Section 2.1 and
2.2, the Issuing Bank to issue Letters of Credit contemplated by Section 3.1 and
the Swingline Lender to make the Swingline Loans contemplated by Section 2.3 and
2.4 shall be subject to the compliance by the Company with its agreements herein
contained and to the satisfaction, on or before July 9, 2013, of the following
conditions:
 
(a) Loan Documents.  The Agent shall have received this Agreement, executed and
delivered by a duly authorized officer of the Company, with a counterpart for
each Bank.
 
(b) Legal Opinions.  The Agent shall have received, with a copy for each
Bank,  opinions rendered by (i) the assistant general counsel of the Company,
substantially in the form of Exhibit I, and (ii) Fried, Frank, Harris, Shriver &
Jacobson LLP, counsel to the Company, in each case in form and substance
reasonably satisfactory to the Agent.
 
(c) Closing Certificate.  The Agent shall have received, with a copy for each
Bank, a Closing Certificate, substantially in the form of Exhibit H and dated
the Closing Date, executed by a Responsible Officer.
 
(d) Legality, etc.  The consummation of the transactions contemplated hereby
shall not contravene, violate or conflict with, any Requirement of Law
including, without limitation, HMO Regulations and Insurance Regulations, and
all necessary consents, approvals and authorizations of any Governmental
Authority or any Person to or of such consummation shall have been obtained and
shall be in full force and effect.
 
(e) Fees.  The Agent shall have received the fees to be received on the Closing
Date referred to in subsection 2.6(b).
 
(f) Corporate Proceedings.  The Agent shall have received, with a copy for each
Bank, a copy of the resolutions, in form and substance reasonably satisfactory
to the Agent, of the Board of Directors of the Company authorizing (i) the
execution, delivery and performance of this Agreement, the Notes and the other
Loan Documents, and (ii) the borrowings contemplated hereunder, certified by the
Secretary or an Assistant Secretary of the Company as of the Closing Date, which
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded and shall be in form and substance
reasonably satisfactory to the Agent.
 
(g) Corporate Documents.  The Agent shall have received, with a copy for each
Bank, true and complete copies of the certificate of incorporation and by-laws
of the Company, certified as of the Closing Date as complete and correct copies
thereof by the Secretary or an Assistant Secretary of the Company.
 
(h) No Material Litigation.  Except as previously disclosed to the Agent and the
Banks pursuant to Section 4.3, no litigation, inquiry, investigation, injunction
or restraining order (including any proposed statute, rule or regulation) shall
be pending, entered or threatened which, in the reasonable judgment of the
Required Banks, could reasonably be expected to have a Material Adverse Effect.
 
(i) Incumbency Certificate.  The Agent shall have received, with a copy for each
Bank, a certificate of the Secretary or an Assistant Secretary of the Company,
dated the Closing Date, as to the incumbency and signature of the officers of
the Company executing each Loan Document and any certificate or other document
to be delivered by it pursuant hereto and thereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary.
 
(j) Good Standing Certificates.  The Agent shall have received, with a copy for
each Bank, copies of certificates dated as of a recent date from the Secretary
of State or other appropriate authority of such jurisdiction, evidencing the
good standing of the Company in its jurisdiction of incorporation and in
Kentucky.
 
(k) No Change.  There shall not have occurred any change or event, and a Bank
shall not have become aware of any previously undisclosed information regarding
the Company and its Subsidiaries, which in each case, in the reasonable judgment
of the Required Banks, could reasonably be expected to have a Material Adverse
Effect.
 
(l) Amendment and Restatement.  On the Closing Date, all Loans and other amounts
outstanding under the Existing Credit Agreement, if any, shall be repaid and
unpaid accrued interest, facility fees and letter of credit fees payable under
the Existing Credit Agreement shall be paid, in each case contemporaneously with
the making of Loans hereunder and all commitments to extend credit thereunder
shall be amended and restated as set forth in this Agreement.
 
(m)   No Default.  No Default or Event of Default shall have occurred and be
continuing on the Closing Date immediately prior to or after giving effect to
any Loans requested to be made on such date.
 
5.2 Conditions to Each Loan
 
The agreement of each Bank to make any extension of credit requested to be made
by it on any date is subject to the satisfaction of the following conditions
precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by the Company and its Subsidiaries in or pursuant to the Loan Documents
shall be true and correct in all material respects on and as of such date as if
made on and as of such date, provided, however, that if such extension of credit
is being used to refinance maturing commercial paper, then the representations
and warranties in Sections 4.3 and 4.7 shall not apply.
 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.
 
(c) Additional Matters.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be reasonably
satisfactory in form and substance to the Agent, and the Agent shall have
received such other documents, instruments, legal opinions or other items of
information reasonably requested by it, including, without limitation, copies of
any debt instruments, security agreements or other material contracts to which
the Company may be a party in respect of any aspect or consequence of the
transactions contemplated hereby or thereby as it shall reasonably request.
 
(d) Regulations.  In the case of any Loan the proceeds of which will be used, in
whole or in part, to finance an acquisition, such acquisition shall be in full
compliance with all applicable requirements of law, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System.
 
(e) Governmental, Third Party Approvals.  In the case of any Loan the proceeds
of which will be used, in whole or in part, to finance an acquisition, all
necessary governmental and regulatory approvals, and all third party approvals
the failure to obtain which would result in the acceleration of indebtedness
unless such indebtedness is paid when due, in connection with such acquisition
or in connection with this Agreement shall have been obtained and remain in
effect, and all applicable waiting periods with respect to antitrust matters
shall have expired without any action being taken by any competent authority
which restrains such acquisition.
 
(f) No Restraints.  In the case of any Loan the proceeds of which will be used,
in whole or in part, to finance an acquisition, there shall exist no judgment,
order, injunction or other restraint which would prevent the consummation of
such acquisition.
 
(g) Form FR U-1; Form FR G-3.  In the case of any Loan the proceeds of which
will be used, in whole or in part, to purchase or carry Margin Stock, the
Company shall have executed and delivered to the Agent and each Bank a statement
on Form FR U-1 referred to in Regulation U or, if applicable, Form FR G-3
referred to in Regulation U, showing compliance with Regulation U after giving
effect to such Loan.
 
(h) Legal Opinion.  In the case of any Loan the proceeds of which will be used,
in whole or in part, to purchase or carry Margin Stock, the Agent shall have
received, with a copy for each Bank, a written legal opinion of Fried, Frank,
Harris, Shriver & Jacobson LLP, counsel to the Company, or such other counsel
reasonably acceptable to the Banks, to the effect that such Loan and the
Company’s use of the proceeds thereof does not violate Regulation U or
Regulation X.
 
Each borrowing and each request for issuance of a Letter of Credit by the
Company hereunder shall constitute a representation and warranty by the Company
as of the date of such extension of credit that the conditions contained in this
subsection 5.2 have been satisfied.
 
 
SECTION 6. AFFIRMATIVE COVENANTS
 
The Company hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect, any Loan or Letter of Credit remains
outstanding and unpaid or any other amount is owing to any Bank or the Agent
hereunder, the Company shall and (except in the case of delivery of financial
information, reports and notices) shall cause each of its Subsidiaries to:
 
6.1 Taxes, Indebtedness, etc
 
Duly pay, discharge or otherwise satisfy, or cause to be paid, discharged or
otherwise satisfied, before the same shall become in arrears, all material
taxes, assessments, levies and other governmental charges imposed upon such
Person and its properties, sales and activities, or any part thereof, or upon
the income or profits therefrom; provided, however, that any such tax,
assessment, charge or levy need not be paid if the validity or amount thereof
shall currently be contested in good faith by appropriate proceedings and if the
Company or the Subsidiary in question shall have set aside on its books
appropriate reserves in conformity with GAAP with respect thereto.  Each of the
Company and its Subsidiaries will promptly pay when due, or in conformance with
customary trade terms, all other Indebtedness, material liabilities and other
material obligations of whatever nature incident to its operations; provided,
however, that any such Indebtedness, liability or obligation need not be paid if
the validity or amount thereof shall currently be contested in good faith and if
the Company or the Subsidiary in question shall have set aside on its books
appropriate reserves in conformity with GAAP with respect thereto.
 
6.2 Maintenance of Properties; Maintenance of Existence
 
Keep its material properties in good repair, working order and condition and
will comply at all times with the provisions of all material leases and other
material agreements to which it is a party so as to prevent any material loss or
forfeiture thereof or thereunder unless compliance therewith is being contested
in good faith by appropriate proceedings and if the Company or the Subsidiary in
question shall have set aside on its books appropriate reserves in conformity
with GAAP with respect thereto; and in the case of the Company or any Subsidiary
of the Company while such Person remains a Subsidiary, will do all things
necessary to preserve, renew and keep in full force and effect and in good
standing its corporate existence and all rights, privileges and franchises
necessary to continue such businesses, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect.
 
6.3 Insurance
 
Maintain or cause to be maintained, with financially sound and reputable
insurers including any Subsidiary which is engaged in the business of providing
insurance protection, insurance (including, without limitation, public liability
insurance, business interruption insurance, reinsurance for medical claims and
professional liability insurance against claims for malpractice) with respect to
its material properties and business and the properties and business of its
Subsidiaries in at least such amounts and against at least such risks as are
customarily carried under similar circumstances by other corporations engaged in
the same or a similar business; and furnish to each Bank, upon written request,
full information as to the insurance carried.  Such insurance may be subject to
co-insurance, deductibility or similar clauses which, in effect, result in
self-insurance of certain losses, and the Company may self-insure against such
loss or damage, provided that adequate insurance reserves are maintained in
connection with such self-insurance.
 
6.4 Financial Statements
 
The Company will and will cause each of its Subsidiaries to maintain a standard
modern system of accounting in which full, true and correct entries will be made
of all dealings or transactions in relation to its business and affairs in
accordance with GAAP consistently applied, and will furnish (or make available
via the IntraLinks website or the Securities and Exchange Commission EDGAR
website) the following to the Agent and each Bank (if not provided via
IntraLinks, in duplicate if so requested):
 
(a) Annual Statements.  As soon as available, and in any event within 100 days
after the end of each fiscal year, the consolidated balance sheet as at the end
of each fiscal year and consolidated statements of profit and loss and of
retained earnings for such fiscal year of the Company and its Subsidiaries,
together with comparative consolidated figures for the next preceding fiscal
year, accompanied by reports or certificates of PricewaterhouseCoopers LLP, or,
if they cease to be the auditors of the Company, of other independent public
accountants of national standing and reputation, to the effect that such balance
sheet and statements were prepared in accordance with GAAP consistently applied
and fairly presents in all material respects the financial position of the
Company and its Subsidiaries as at the end of such fiscal year and the results
of their operations and changes in financial position for the year then ended
and the statement of such accountants and of the treasurer of the Company that
such said accountants and treasurer have caused the provisions of this Agreement
to be reviewed and that nothing has come to their attention to lead them to
believe that any Default exists hereunder or, if such is not the case,
specifying such Default or possible Default and the nature thereof.  In
addition, such financial statements shall be accompanied by a certificate of the
treasurer of the Company containing computations showing compliance with
subsections 7.1, 7.2, 7.3 and 7.5.
 
(b) Quarterly Statements.  As soon as available, and in any event within 55 days
after the close of each of the first three fiscal quarters of the Company and
its Subsidiaries in each year, consolidated balance sheets as at the end of such
fiscal quarter and consolidated profit and loss and retained earnings statements
for the portion of the fiscal year then ended, of the Company and its
Subsidiaries, together with computations showing compliance with subsections
7.1, 7.2, 7.3 and 7.5, accompanied by a certificate of the treasurer of the
Company that such statements and computations have been properly prepared in
accordance with GAAP, consistently applied, and fairly presents in all material
respects the financial position of the Company and its Subsidiaries as at the
end of such fiscal quarter and the results of their operations and changes in
financial position for such quarter and for the portion of the fiscal year then
ended, subject to normal audit and year-end adjustments, and to the further
effect that he has caused the provisions of this Agreement and all other
agreements to which the Company or any of its Subsidiaries is a party and which
relate to Indebtedness to be reviewed, and has no knowledge that any Default has
occurred under this Agreement or under any such other agreement, or, if said
treasurer has such knowledge, specifying such Default and the nature thereof.
 
(c) ERISA Reports and Notices.  (i) Promptly following submission thereof by the
Company, any Subsidiary or any Control Group Person to the Internal Revenue
Service, the Department of Labor or the PBGC (as the case may be): copies of any
request for waiver of the minimum funding standards or extension of the
amortization periods required by Section 302 of ERISA or Section 412 of the Code
with respect to any Single Employer Plan; notice of any Reportable Event that
occurs; and notice of intent to terminate any Single Employer Plan pursuant to
Section 4041 of ERISA; and (ii) promptly following receipt thereof by the
Company, any Subsidiary or any Control Group Person:  a determination that any
Single Employer Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); notice that the
PBGC has instituted or intends to institute proceedings to terminate any Single
Employer Plan or to appoint a trustee to administer any Single Employer Plan;
and copies of any documents described in Section 101(l) of ERISA that the
Company, any Subsidiary or any Control Group Person may request with respect to
any Multiemployer Plan; and (iii) promptly upon learning of the occurrence of
any of the following events which could reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect:  a partial or complete
withdrawal from any Multiemployer Plan which may result in the incurrence by the
Company, any Subsidiary or any Control Group Person of Withdrawal Liability and,
upon the request of the Agent, to the best of the Company’s knowledge, the
possible scope and extent of such liability; the termination, Insolvency or
Reorganization any Multiemployer Plan; or the determination that any
Multiemployer Plan is, or is expected to be, in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA).
 
6.5 Certificates; Other Information
 
Furnish to the Agent and each Bank (or make available via the IntraLinks website
or, to the extent available, the Securities and Exchange Commission EDGAR
website):
 
(a) within five Business Days after the same are sent, copies of all financial
statements and reports which the Company sends to its stockholders, and within
five Business Days after the same are filed, copies of all financial statements
and reports which the Company may make to, or file with, the Securities and
Exchange Commission;
 
(b) not later than sixty days after the end of each fiscal year of the Company,
a schedule of the Company’s insurance coverage and such supplemental schedules
with respect thereto as the Agent and the Banks may from time to time reasonably
request;
 
(c) within five Business Days after the consummation of a transaction described
in subsection 7.4(c) or (d) or subsection 7.5(f) which, in each case, involves a
Significant Subsidiary or assets which, if they constituted a separate
Subsidiary, would constitute a Significant Subsidiary, a certificate of the
treasurer or chief financial officer of the Company demonstrating pro forma
compliance with the financial covenants in this Agreement after giving effect to
such transaction; and
 
(d) promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request on behalf of any
Lender.
 
6.6 Compliance with ERISA
 
Each of the Company and its Subsidiaries will meet, and will cause all Control
Group Persons to meet, all minimum funding requirements applicable to any Plan
imposed by ERISA or the Code (without giving effect to any waivers of such
requirements or extensions of the related amortization periods which may be
granted), and will at all times comply, and will cause all Control Group Persons
to comply, with the provisions of ERISA and the Code which are applicable to the
Plans, in each case, except where failure to comply could not reasonably be
expected to have a Material Adverse Effect.  At no time shall the aggregate
actual and contingent liabilities of the Company, any Subsidiary or any Control
Group Person under Sections 4062, 4063, 4064 and other provisions of ERISA or
the Code with respect to all Plans be reasonably expected to have a Material
Adverse Effect.
 
6.7 Compliance with Laws
 
Comply with all Contractual Obligations and Requirements of Law (including,
without limitation, the HMO Regulations, Insurance Regulations, Regulation T,
Regulation U and Regulation X and laws relating to the protection of the
environment), except where the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
6.8 Inspection of Property; Books and Records; Discussions
 
Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP, all Requirements of Law, including but not limited to,
HMO Regulations and Insurance Regulations, shall be made of all dealings and
transactions in relation to its business and activities; and permit, upon
reasonable notice, representatives of any Bank to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the
Company and its Subsidiaries with officers and employees of the Company and its
Subsidiaries and with its independent certified public accountants.
 
6.9 Notices
 
Promptly give notice to the Agent and each Bank of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) any (i) default or event of default under any Contractual Obligation of the
Company or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which exists at any time between the Company or any of its
Subsidiaries and any Governmental Authority (including, without limitation, HMO
Regulators and Insurance Regulators), which in either case, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;
 
(c) the commencement of any litigation or proceeding or a material development
or material change in any ongoing litigation or proceeding affecting the Company
or any of its Subsidiaries as a result of which commencement, development or
change the Company or one of its Subsidiaries could reasonably be expected to
incur a liability (as a result of an adverse judgment or ruling, settlement,
incurrence of legal fees and expenses or otherwise) of $10,000,000 or more and
not covered by insurance or in which material injunctive or similar relief is
sought;
 
(d) a development or event which could reasonably be expected to have a Material
Adverse Effect;
 
(e) the material non-compliance with any Requirement of Law or material
Contractual Obligation, including, without limitation, HMO Regulations and
Insurance Regulations, that is not currently being contested in good faith by
appropriate proceedings;
 
(f) the revocation of any material license, permit, authorization, certificate
or, qualification of the Company or any Subsidiary by any Governmental
Authority, including, without limitation, the HMO Regulators and Insurance
Regulators; and
 
(g) any significant change in or material additional restriction placed on the
ability of a Significant Subsidiary to continue business as usual, including,
without limitation, any such restriction prohibiting the payment to the Company
of dividends by any Significant Subsidiary, by any Governmental Authority,
including, without limitation, the HMO Regulators and Insurance Regulators.
 
Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto.
 
6.10 Maintenance of Licenses, Etc
 
Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, all licenses, permits, authorizations, certifications and
qualifications (including, without limitation, those qualifications with respect
to solvency and capitalization) required under the HMO Regulations or the
Insurance Regulations in connection with the ownership or operation of HMO’s or
insurance companies except were the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.
 
6.11 Further Assurances
 
Execute any and all further documents, and take all further action which the
Required Banks or the Agent may reasonably request in order to effectuate the
transactions contemplated by the Loan Documents.
 
 
SECTION 7. NEGATIVE COVENANTS
 
The Company hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect, any Loan or Letter of Credit remains
outstanding and unpaid or any other amount is owing to any Bank or the Agent
hereunder, the Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:
 
7.1 Financial Condition Covenants.
 
(a) Maintenance of Net Worth.  Permit Consolidated Net Worth at any time to be
less than 75% of its Consolidated Net Worth of the Company and its consolidated
subsidiaries as at March 31, 2013 plus 50% of Consolidated Net Income for each
full fiscal quarter after March 31, 2013 (without any deduction for any such
fiscal quarter in which such Consolidated Net Income is a negative number).
 
(b) Maximum Leverage Ratio.  Permit the Leverage Ratio on the last day of any
full fiscal quarter of the Company to be more than 3.00 to 1.00.
 
7.2 Limitation on Subsidiary Indebtedness
 
The Company shall not permit any of the Subsidiaries of the Company to create,
incur, assume or suffer to exist any Indebtedness, except:
 
(a) Indebtedness of any Subsidiary to the Company or any other Subsidiary;
 
(b) Indebtedness of a Person which becomes a Subsidiary after the date hereof,
provided that (i) such indebtedness existed at the time such Person became a
Subsidiary and was not created in anticipation thereof and (ii) immediately
before and after giving effect to the acquisition of such Person by the Company
no Default or Event of Default shall have occurred and be continuing; or
 
(c) additional Indebtedness of Subsidiaries of the Company not exceeding
$125,000,000 in aggregate principal amount at any one time outstanding.
 
7.3 Limitation on Liens
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for:
 
(a) Liens, if any, securing the obligations of the Company under this Agreement
and the Notes, including Liens created under Section 8.1 of this Agreement;
 
(b) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Subsidiaries, as the case may
be, in conformity with GAAP;
 
(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;
 
(d) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
 
(e) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company or such Subsidiary;
 
(g) Liens in existence on the Closing Date listed on Schedule V, securing
Indebtedness in existence on the Closing Date, provided that no such Lien is
spread to cover any additional property or any material improvements to the
property listed on Schedule V after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;
 
(h) Liens securing Indebtedness of the Company and its Subsidiaries not
prohibited hereunder incurred to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the principal amount of Indebtedness secured by
any such Lien shall at no time exceed 80% of the original purchase price of such
property;
 
(i) Liens on the property or assets of a Person which becomes a Subsidiary after
the date hereof, provided that (i) such Liens existed at the time such Person
became a Subsidiary and were not created in anticipation thereof, (ii) any such
Lien is not spread to cover any other property or assets after the time such
Person becomes a Subsidiary and (iii) the amount of Indebtedness secured
thereby, if any, is not increased;
 
(j) Liens on the Headquarters, the Waterside Garage, the Clocktower Building and
the Waterside Building; or
 
(k) Liens not otherwise permitted under this subsection 7.3 securing obligations
in an aggregate amount not exceeding at any time 10% of Consolidated Net
Tangible Assets as at the end of the immediately preceding fiscal quarter of the
Company.
 
7.4 Limitations on Fundamental Changes
 
Enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or make any material
change in its method of conducting business, or purchase or otherwise acquire
all or substantially all of the Capital Stock, or the property, business or
assets, of any other Person (other than any Subsidiary) or any business division
thereof except:
 
(a) any Subsidiary of the Company may be merged or consolidated with or into the
Company (provided that the Company shall be the continuing or surviving Person)
and any Subsidiary of the Company may be merged or consolidated with or into any
one or more wholly owned Subsidiaries of the Company (provided that the
surviving Person shall be a wholly owned Subsidiary);
 
(b) the Company may merge into another Person owned by the Company for the
purpose of causing the Company to be incorporated in a different jurisdiction;
 
(c) the Company or a wholly owned Subsidiary of the Company may merge with
another Person, provided that (i) the Company or such wholly owned Subsidiary
(subject to clause (ii)), as the case may be, shall be the continuing or
surviving Person of such merger and the Company shall be the continuing or
surviving Person of any such merger to which the Company is a party, (ii) in the
case of a wholly owned Subsidiary of the Company which is merged into another
Person which is the continuing or surviving Person of such merger, the Company
shall cause such continuing or surviving Person to be a wholly owned Subsidiary
of the Company and (iii) immediately before and after giving effect to such
merger no Default or Event of Default shall have occurred and be continuing; or
 
(d) the Company and its Subsidiaries may purchase or otherwise acquire all or
substantially all of the Capital Stock, or the property, business or assets, of
any other Person, or any business division thereof, so long as no Default or
Event of Default shall have occurred and be continuing.
 
7.5 Limitation on Sale of Assets
 
Convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including, without limitation, receivables and
leasehold interests), whether now owned or hereafter acquired, except:
 
(a) obsolete or worn out property disposed of in the ordinary course of
business;
 
(b) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;
 
(c)  the sale or other disposition of the Headquarters, the Waterside Garage,
the Green Bay Facility, the Clocktower Building and the Waterside Building;
 
(d) the sale or other disposition of securities held for investment purposes in
the ordinary course of business;
 
(e) any wholly owned Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Company or any other wholly owned Subsidiary of the Company (except to a
Subsidiary referred to in subsection 7.2(b)); or
 
(f) the sale or other disposition of any other property so long as no Default or
Event of Default shall have occurred and be continuing; provided that the
aggregate book value of all assets so sold or disposed of in any period of
twelve consecutive calendar months shall not exceed in the aggregate 12% of the
Consolidated Assets of the Company and its Subsidiaries as on the first day of
such period.
 
7.6 Limitation on Distributions
 
The Company shall not make any Distribution except that, so long as no Event of
Default exists or would exist after giving effect thereto, the Company may make
a Distribution.
 
7.7 Transactions with Affiliates
 
Enter into any transaction (unless such transaction or a series of such
transactions is immaterial) including, without limitation, any purchase, sale,
lease or exchange of property or the rendering of any service, with any
Affiliate (other than the Company and its Subsidiaries) unless such transaction
is otherwise permitted under this Agreement, is upon fair and reasonable terms
no less favorable to the Company or such Subsidiary, as the case may be, than it
would obtain in an arm’s length transaction.
 
7.8 Sale and Leaseback
 
Enter into any arrangement with any Person providing for the leasing by the
Company or any Subsidiary of real or personal property which has been or is to
be sold or transferred by the Company or such Subsidiary to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of the Company or such
Subsidiary, unless such arrangement is upon fair and reasonable terms no less
favorable to the Company or such Subsidiary than would be obtained in a
comparable arm’s length transaction between an informed and willing seller or
lessor under no compulsion to sell or lease and an informed and willing buyer or
lessee under no compulsion to buy or lease.
 
7.9 Anti-Corruption Laws; Sanctions Laws
 
(a)   Use the proceeds of the Loans or the Letters of Credit (i) for any purpose
which would violate the United States Foreign Corrupt Practices Act of 1977, as
amended, or other applicable legislation in other jurisdictions pertaining to
anti-corruption, (ii) to fund any activities, business or transaction of or with
any Person located, organized or residing in any Embargoed Jurisdiction or who
is otherwise the subject of Sanctions, or with any Embargoed Jurisdiction, where
such actions would constitute a violation of applicable Sanctions or (iii) in
any other manner that would result in a violation of any applicable Sanctions by
any Credit Party.
 
(b) Use funds or assets obtained directly or indirectly from transactions with
or otherwise relating to any Person located, organized or residing in any
Embargoed Jurisdiction or who is otherwise the subject of Sanctions, or with any
Embargoed Jurisdiction to pay or repay any amount owing to the Credit Party
hereunder where such actions would constitute a violation of applicable
Sanctions.
 
 
SECTION 8. DEFAULTS
 
8.1 Events of Default
 
Upon the occurrence of any of the following events.
 
(a) any default shall be made by the Company in any payment in respect of: (i)
interest on any of the Loans or any fee payable hereunder as the same shall
become due and such default shall continue for a period of five days; or (ii)
any Reimbursement Obligation or principal of the Loans as the same shall become
due, whether at maturity, by prepayment, by acceleration or otherwise; or
 
(b) any default shall be made by either the Company or any Subsidiary of the
Company in the performance or observance of any of the provisions of subsections
6.2 (relating to the maintenance of corporate existence of the Company only),
7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, and 7.8; or
 
(c) any default shall be made in the due performance or observance of any other
covenant, agreement or provision to be performed or observed by the Company
under this Agreement, and such default shall not be rectified or cured within a
period of 30 days; or
 
(d) any representation or warranty made or deemed made by the Company herein or
in any other Loan Document or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement shall have been untrue in any material respect on or as of the
date made and the facts or circumstances to which such representation or
warranty relates shall not have been subsequently corrected to make such
representation or warranty no longer incorrect in any material respect; or
 
(e) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest) in respect of any Indebtedness for borrowed money having
an outstanding principal amount of $75,000,000 (or its equivalent in any other
currency) or more, when and as the same shall become due and payable; or any
event or condition occurs that results in any outstanding Indebtedness for
borrowed money of the Company or any Subsidiary having an outstanding principal
amount of $75,000,000 (or its equivalent in any other currency) or more becoming
due prior to its scheduled maturity, or that enables or permits the holder or
holders of such Indebtedness or any trustee or agent on its or their behalf to
cause such indebtedness to become due prior to its scheduled maturity; or
 
(f) either the Company or any Subsidiary shall be involved in financial
difficulties as evidenced:
 
(i) by its commencement of a voluntary case under Title 11 of the United States
Code as from time to time in effect, or by its authorizing, by appropriate
proceedings of its board of directors or other governing body, the commencement
of such a voluntary case;
 
(ii) by the filing against it of a petition commencing an involuntary case under
said Title 11 which shall not have been dismissed within 60 days after the date
on which said petition is filed or by its filing an answer or other pleading
within said 60-day period admitting or failing to deny the material allegations
of such a petition or seeking, consenting or acquiescing in the relief therein
provided;
 
(iii) by the entry of an order for relief in any involuntary case commenced
under said Title 11;
 
(iv) by its seeking relief as a debtor under any applicable law, other than said
Title 11, of any jurisdiction relating to the liquidation or reorganization of
debtors or to the modification or alteration of the rights of creditors, or by
its consenting to or acquiescing in such relief;
 
(v) by the entry of an order by a court of competent jurisdiction (i) finding it
to be bankrupt or insolvent, (ii) ordering or approving its liquidation,
reorganization or any modification or alteration of the rights of its creditors,
or (iii) assuming custody of, or appointing a receiver or other custodian for,
all or a substantial part of its property;
 
(vi) by its making an assignment for the benefit of, or entering into a
composition with, its creditors, or appointing or consenting to the appointment
of a receiver or other custodian for all or a substantial part of its property;
 
(vii) by the Company or any of  its Subsidiaries generally not paying, or being
unable to pay, or admitting in writing its inability to pay, its debts as they
become due; or
 
(g) a Change in Control of the Company shall occur;
 
(h) (i)  any Person shall engage in any non-exempt Prohibited Transaction
involving any Plan, (ii) any failure to meet the minimum funding standards (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived, shall exist with respect to any Plan, (iii) a Reportable Event shall
occur with respect to a Single Employer Plan, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Banks, likely to result in the termination of such Plan for purposes of
Title IV of ERISA; (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) the Company, any Subsidiary or any Control Group Person
shall, or in the reasonable opinion of the Required Banks shall be likely to,
incur any liability in connection with a withdrawal from, or the termination,
Insolvency or Reorganization of, a Multiemployer Plan, or (vi) any other event
or condition shall occur or exist, with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or
 
(i) one or more judgments or decrees shall be entered against the Company or any
of its Subsidiaries and such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof that (i) involves in the aggregate a liability (not paid or to the
extent not covered by insurance) of $75,000,000 or more, or (ii) could
reasonably be expected to have a Material Adverse Effect; or
 
(j) (i) any material non-compliance by the Company or any Significant Subsidiary
with any term or provision of the HMO Regulations or Insurance Regulations
pertaining to fiscal soundness, solvency or financial condition; or (ii) the
assertion in writing by an HMO Regulator or Insurance Regulator that it is
taking administrative action against the Company or any Significant Subsidiary
to revoke or suspend any contract of insurance, license, permit, certification,
authorization, accreditation or charter or to enforce the fiscal soundness,
solvency or financial provisions or requirements of the HMO Regulations or
Insurance Regulations against any of such entities and the Company or such
Significant Subsidiary shall have been unable to cause such HMO Regulator or
Insurance Regulator to withdraw such written notice within five Business Days
following receipt of such written notice by the Company or such Significant
Subsidiary, in each of clauses (i) and (ii), to the extent such event will or is
reasonably expected to have a Material Adverse Effect; or
 
(k) on or after the Closing Date, (i) for any reason any Loan Document ceases to
be or is not in full force and effect or (ii) the Company shall assert that any
Loan Document has ceased to be or is not in full force and effect;
 
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Company, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit have presented the
documents required thereunder) shall immediately become due and payable, and (B)
if such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the consent of the Required Banks, the Agent
may, or upon the request of the Required Banks, the Agent shall, by notice to
the Company, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Required Banks, the Agent may, or upon the request of the Required Banks, the
Agent shall, by notice of default to the Company, declare the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) (the “Bank Obligations”) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
 
With respect to all Letters of Credit as to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to the preceding
paragraph, the Company shall at such time deposit in a cash collateral account
opened by the Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Agent to the payment of drafts drawn under such Letters
of Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Company hereunder and under the Notes.  The Company hereby
grants to the Agent for the benefit of the Issuing Bank and the Banks, a lien on
and hereby assigns to the Agent for the benefit of the Issuing Bank and the
Banks all of its right, title and interest in, such cash collateral account and
all funds from time to time on deposit therein to secure its reimbursement and
other obligations in respect of such Letters of Credit.  After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Company
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such cash collateral account shall be returned to the Company.
 
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.
 
8.2 Annulment of Defaults
 
An Event of Default shall not be deemed to be in existence for any purpose of
this Agreement if the Agent, with the consent of or at the direction of the
Required Banks, subject to subsection 10.1, shall have waived such event in
writing or stated in writing that the same has been cured to its reasonable
satisfaction, but no such waiver shall extend to or affect any subsequent Event
of Default or impair any rights of the Agent or the Banks upon the occurrence
thereof.
 
8.3 Waivers
 
The Company hereby waives to the extent permitted by applicable law (a) all
presentments, demands for performance, notices of nonperformance (except to the
extent required by the provisions hereof), protests, notices of protest and
notices of dishonor in connection with any Reimbursement Obligation or any of
the Loans, (b) any requirement of diligence or promptness on the part of any
Bank in the enforcement of its rights under the provisions of this Agreement,
any Letter of Credit or any Note, and (c) any and all notices of every kind and
description which may be required to be given by any statute or rule of law.
 
8.4 Course of Dealing
 
No course of dealing between the Company and any Bank shall operate as a waiver
of any of the Banks’ rights under this Agreement or any Note.  No delay or
omission on the part of any Bank in exercising any right under this Agreement or
any Note or with respect to any of the Bank Obligations shall operate as a
waiver of such right or any other right hereunder.  A waiver on any one occasion
shall not be construed as a bar to or waiver of any right or remedy on any
future occasion.  No waiver or consent shall be binding upon any Bank unless it
is in writing and signed by the Agent or such of the Banks as may be required by
the provisions of this Agreement.  The making of a Loan or issuance of a Letter
of Credit hereunder during the existence of a Default shall not constitute a
waiver thereof.
 
 
SECTION 9. THE AGENT
 
9.1 Appointment
 
Each Bank hereby irrevocably designates and appoints JPMorgan Chase Bank, N.A.
as the Agent and CAF Loan Agent of such Bank under this Agreement, and each such
Bank irrevocably authorizes JPMorgan Chase Bank, N.A., as the Agent and CAF Loan
Agent for such Bank, to take such action on its behalf under the provisions of
this Agreement and to exercise such powers and perform such duties as are
expressly delegated to the Agent or CAF Loan Agent, as the case may be, by the
terms of this Agreement, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, neither the Agent nor the CAF Loan Agent shall have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Agent or the CAF Loan Agent.
 
9.2 Delegation of Duties
 
The Agent or the CAF Loan Agent may execute any of its duties under this
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  Neither the
Agent nor the CAF Loan Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
 
9.3 Exculpatory Provisions
 
Neither the Agent nor the CAF Loan Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except for its or such Person’s own gross
negligence or willful misconduct), or (b) responsible in any manner to any of
the Banks for any recitals, statements, representations or warranties made by
the Company or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent or the CAF Loan Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or the Notes or for any failure of the Company
to perform its obligations hereunder.  Neither the Agent nor the CAF Loan Agent
shall be under any obligation to any Bank to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Company.
 
9.4 Reliance by Agent
 
The Agent and the CAF Loan Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by the Agent or the CAF Loan Agent.  The Agent may deem and treat the
payee of any Note as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Agent.  The Agent and the CAF Loan Agent shall be fully justified in failing or
refusing to take any action under this Agreement unless it shall first receive
such advice or concurrence of the Required Banks as it deems appropriate or it
shall first be indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  The Agent and the CAF Loan Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the Notes in accordance with a request of the Required Banks, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Banks and all future holders of the Notes.
 
9.5 Notice of Default
 
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default hereunder unless the Agent has received notice
from a Bank or the Company referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default”.  In
the event that the Agent receives such a notice, the Agent shall promptly give
notice thereof to the Banks.  The Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Banks; provided that, unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Banks.
 
9.6 Non-Reliance on Agent and Other Banks
 
Each Bank expressly acknowledges that neither the Agent nor the CAF Loan Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Agent or the CAF Loan Agent hereinafter taken, including any review of the
affairs of the Company, shall be deemed to constitute any representation or
warranty by the Agent to any Bank.  Each Bank represents to the Agent and the
CAF Loan Agent that it has, independently and without reliance upon the Agent or
the CAF Loan Agent or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Company and made its own decision to make
its Loans hereunder and enter into this Agreement.  Each Bank also represents
that it will, independently and without reliance upon the Agent or the CAF Loan
Agent or any other Bank, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Company.  Except for notices, reports and other
documents expressly required to be furnished to the Banks by the Agent or the
CAF Loan Agent hereunder, neither the Agent nor the CAF Loan Agent shall have
any duty or responsibility to provide any Bank with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Company which may come into the possession
of the Agent or the CAF Loan Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.
 
9.7 Indemnification
 
The Banks agree to indemnify the Agent and the CAF Loan Agent in its capacity as
such (to the extent not reimbursed by the Company and without limiting the
obligation of the Company to do so), ratably according to the respective amounts
of their then existing Commitments (or, if the Commitments have terminated,
their then Aggregate Outstanding Extensions of Credit), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including without limitation at any time following the payment of the
Loans) be imposed on, incurred by or asserted against the Agent or the CAF Loan
Agent in any way relating to or arising out of this Agreement, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted by the Agent or the CAF Loan Agent under or in
connection with any of the foregoing; provided that no Bank shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s or the CAF Loan Agent’s gross negligence or willful
misconduct.  The agreements in this subsection shall survive the payment of the
Loans and all other amounts payable hereunder.
 
9.8 Agent and CAF Loan Agent in Its Individual Capacity
 
The Agent and the CAF Loan Agent and its Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Company as
though the Agent or the CAF Loan Agent were not the Agent or the CAF Loan Agent
hereunder.  With respect to its Loans made or renewed by it and any Note issued
to it and with respect to any Letter of Credit issued or participated in by it,
the Agent and the CAF Loan Agent shall have the same rights and powers under
this Agreement as any Bank and may exercise the same as though it were not the
Agent, and the terms “Bank” and “Banks” shall include the Agent or the CAF Loan
Agent in its individual capacity.
 
9.9 Successor Agent and CAF Loan Agent
 
The Agent or the CAF Loan Agent may resign as Agent or CAF Loan Agent, as the
case may be, upon 10 days’ notice to the Banks.  If the Agent or the CAF Loan
Agent shall resign as Agent or CAF Loan Agent, as the case may be, under this
Agreement, then the Required Banks shall appoint from among the Banks a
successor agent for the Banks which successor agent shall be approved by the
Company, whereupon such successor agent shall succeed to the rights, powers and
duties of the Agent or CAF Loan Agent, as the case may be, and the term “Agent”
or “CAF Loan Agent”, as the case may be, shall mean such successor agent
effective upon its appointment, and the former Agent’s or CAF Loan Agent’s
rights, powers and duties as Agent or CAF Loan Agent shall be terminated,
without any other or further act or deed on the part of such former Agent or CAF
Loan Agent or any of the parties to this Agreement or any holders of the
Notes.  After any retiring Agent’s or CAF Loan Agent’s resignation hereunder as
Agent or CAF Loan Agent, the provisions of this subsection 9.9 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent or CAF Loan Agent under this Agreement.
 
9.10 Syndication Agent and Documentation Agents
 
The Syndication Agent and Documentation Agents shall not have any duties or
responsibilities hereunder in their respective capacities as such.
 
9.11 No Fiduciary Relationship
 
Without limiting the foregoing, none of the Banks shall have or be deemed to
have a fiduciary relationship with any other Bank.
 
 
SECTION 10. MISCELLANEOUS
 
10.1 Amendments and Waivers
 
Neither this Agreement, any Note, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this subsection.  With the written consent of the Required Banks, the Agent and
the Company may, from time to time, enter into written amendments, supplements
or modifications hereto for the purpose of adding any provisions to this
Agreement or the Notes or changing in any manner the rights of the Banks or of
the Company hereunder or thereunder or waiving, on such terms and conditions as
the Agent may specify in such instrument, any of the requirements of this
Agreement or the Notes or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (a) extend the maturity (whether as stated, by acceleration
or otherwise) of any Loan, or reduce the rate or extend the time of payment of
interest thereon, or reduce or extend the payment of any fee payable to the
Banks hereunder, or reduce the principal amount of any Loan, or change the
amount of any Bank’s Commitment, or amend, modify, waive any provision of
subsection 2.13(a), (b) or (c), in each case without the consent of each Bank
directly affected thereby, or (b) amend, modify or waive any provision of this
subsection 10.1 or reduce the percentage specified in the definition of Required
Banks or consent to the assignment or transfer by the Company of any of its
rights and obligations under this Agreement, in each case without the written
consent of all the Banks, or (c) amend, modify or waive any provision of Section
9 without the written consent of the then Agent, or (d) amend, modify or waive
any provision of Section 2.3 or 2.4 without the written consent of the Swingline
Lender, or (e) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Bank, or (f) amend, modify or waive any provision
of Section 2.22 without the written consent of  the Agent, the Issuing Bank and
the Swingline Lender.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Banks and shall be binding upon
the Company, the Banks, the Agent and all future holders of any Loans.  In the
case of any waiver, the Company, the Banks and the Agent shall be restored to
their former position and rights hereunder and under the outstanding Notes, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
 
10.2 Notices
 
All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or three Business Days after being deposited in the mail,
postage prepaid, or one Business Day after being deposited with an overnight
courier service, or, in the case of telecopy notice, when sent, confirmation of
receipt received, addressed (i) in the case of notices, requests and demands to
or upon the Company, the Agent, and the CAF Loan Agent, as set forth below and
(ii) in the case of notices, requests and demands to or upon any Bank, as set
forth in an administrative questionnaire delivered by such Bank to the Agent,
or, in each case,  to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Notes:
 
The Company:                      Humana Inc.
The Humana Building
500 West Main Street
Louisville, Kentucky  40202
Attention:              James H. Bloem
Senior Vice President and
Chief Financial Officer
Telecopy:              (502) 580-3615
 
with a copy to:                                                      Alan J.
Bailey
Assistant Treasurer
Telecopy:              (502) 580-4089
 
The Agent and
CAF Loan Agent:                 JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2
Newark, DE 19713-2107
Attention:                Tesfaye Anteneh
Telephone:              (302) 634-4812
 
Telecopy:                 (302) 634-141
Email:                        12012443630@tls.ldsprod.com
 
with a copy to:                      JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, NY  10179
Attention:                      Dawn Lee Lum
Telecopy:                      (212) 270-3279
 
provided that any notice, request or demand to or upon the Agent or the Banks
pursuant to Section 2 shall not be effective until received.
 
10.3 No Waiver; Cumulative Remedies
 
No failure to exercise and no delay in exercising, on the part of the Agent or
any Bank, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
 
10.4 Survival of Representations and Warranties
 
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes.
 
10.5 Payment of Expenses and Taxes; Indemnity
 
(a)  The Company agrees (i) to pay or reimburse the Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the Notes and any other documents prepared in connection
herewith, and the consummation of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Agent, (ii) to pay or reimburse each Bank and the Agent for all
their reasonable costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the Notes and any such other
documents, including, without limitation, reasonable fees and disbursements of
counsel (including, without limitation, the allocated cost of in-house counsel)
to the Agent and to the several Banks, and (iii) to pay, indemnify, and hold
each Bank and the Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the Notes and any such other documents.
 
(b) The Company will indemnify each of the Agent and the Banks and their
respective Affiliates and the directors, officers, employees, advisors and
agents thereof and each Person, if any, who controls each one of the Agent and
the Banks (any of the foregoing, an “Indemnified Person”) and hold each
Indemnified Person harmless from and against any and all claims, damages,
liabilities and expenses (including without limitation all fees and
disbursements of counsel (including without limitation, the allocated cost of
in-house counsel) with whom an Indemnified Person may consult in connection
therewith and all expenses of litigation or preparation therefor) which an
Indemnified Person may incur or which may be asserted against it in connection
with any claim, litigation, investigation or proceeding (whether or not such
Indemnified Person is a party to such litigation or investigation) involving
this Agreement, the use of any proceeds of any Loans under this Agreement by the
Company or any Subsidiary or any officer, director or employee thereof,
excluding litigation commenced by the Company against any of the Agent or the
Banks which (i) seeks enforcement of any of the Company’s rights hereunder and
(ii) is determined adversely to any of the Agent or the Banks (all such
non-excluded claims, damages, liabilities and expenses, “Indemnified
Liabilities”), provided that the Company shall have no obligation hereunder to
any Indemnified Person with respect to Indemnified Liabilities to the extent
such Indemnified Liabilities resulted from the gross negligence or willful
misconduct of such Indemnified Person, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.  No Indemnified
Person shall be liable for any damages arising from the use by unauthorized
persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with this Agreement.
 
(c) The agreements in this subsection 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder.
 
10.6 Successors and Assigns; Participations; Purchasing Banks
 
(a)  This Agreement shall be binding upon and inure to the benefit of the
Company, the Banks, the Agent, all future holders of the Notes and their
respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Bank.
 
(b) Any Bank other than a Conduit Lender may, in the ordinary course of its
commercial banking business and in accordance with applicable law, at any time
sell to one or more banks or other entities other than the Company or a
Defaulting Bank or any of their respective Affiliates and Subsidiaries
(“Participants”) participating interests in any Loans owing to such Bank, any
Notes held by such Bank, any Commitments of such Bank and/or any other interests
of such Bank hereunder and under the other Loan Documents.  In the event of any
such sale by a Bank of a participating interest to a Participant, such Bank’s
obligations under this Agreement to the other parties under this Agreement shall
remain unchanged, such Bank shall remain solely responsible for the performance
thereof, such Bank shall remain the holder of any such Notes for all purposes
under this Agreement, and the Company and the Agent shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement and under the other Loan Documents.  The
Company agrees that if amounts outstanding under this Agreement and the Notes
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall be
deemed to have the right of offset in respect of its participating interest in
amounts owing under this Agreement and any Notes to the same extent as if the
amount of its participating interest were owing directly to it as a Bank under
this Agreement or any Notes, provided that such right of offset shall be subject
to the obligation of such Participant to share with the Banks, and the Banks
agree to share with such Participant, as provided in subsection 10.7.  The
Company also agrees that each Participant shall be entitled to the benefits of,
and subject to the limitations of, subsections 2.15, 2.16 and 2.17 with respect
to its participation in the Commitments and the Eurodollar Loans outstanding
from time to time; provided that no Participant shall be entitled to receive any
greater amount pursuant to such subsections than the transferor Bank would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Bank to such Participant had no such transfer
occurred.  No Participant shall be entitled to the benefits of subsection 2.17
unless such Participant complies with subsection 2.17(b) as if it were a Bank,
and no Participant shall be entitled to consent to any amendment, supplement,
modification or waiver of or to this Agreement or any Note, unless the same is
an amendment, supplement, modification or waiver described in clause (a) of the
proviso to subsection 10.1 which requires the consent of the Bank from which it
purchased its participation (in which case the participation agreement may
provide that such Bank must obtain the participant’s consent before approving
any such amendment, supplement, modification or waiver). Each Bank that sells a
participation shall maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans, Notes, Commitments and/or any other
interests of such Bank hereunder and under the other Loan Documents (the
“Participant Register”); provided that no Bank shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Loans, Notes, Commitments and/or any other interests of such
Bank hereunder and under the other Loan Documents) except to the extent that
such disclosure is (i) necessary to establish that such Loans, Notes, Commitment
or other interest is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations or (ii) otherwise required by law or any
Governmental Authority. The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank and the Agent shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement.
 
(c) Any Bank other than any Conduit Lender may, in the ordinary course of its
commercial banking business and in accordance with applicable law, at any time
assign to one or more banks or other entities (“CAF Loan Assignees”) any CAF
Loan owing to such Bank and any Individual CAF Loan Note held by such Bank
evidencing such CAF Loan, pursuant to a CAF Loan Assignment executed by the
assignor Bank, the CAF Loan Assignee and the Agent (which consent shall not be
unreasonably withheld) (and, in the case of a CAF Loan Assignee that is not then
a Bank, a Lender Affiliate or an Approved Fund, by the Company (which consent
shall not be unreasonably withheld)); provided, that no consent of the Company
shall be required while an Event of Default is continuing.; provided further
that the Company shall be deemed to have consented to any such assignment unless
it shall object within fifteen Business Days after having received written
notice thereof.  Upon such execution, from and after the date of such CAF Loan
Assignment, the CAF Loan Assignee shall, to the extent of the assignment
provided for in such CAF Loan Assignment, be deemed to have the same rights and
benefits of payment and enforcement with respect to such CAF Loan and Individual
CAF Loan Note and the same rights of offset pursuant to subsection 10.7 and
under applicable law and obligation to share pursuant to subsection 10.7 as it
would have had if it were a Bank hereunder; provided that unless such CAF Loan
Assignment shall otherwise specify and a copy of such CAF Loan Assignment shall
have been delivered to the Agent for its acceptance and recording in the
Register in accordance with subsection 10.6(f), the assignor thereunder shall
act as collection agent for the CAF Loan Assignee thereunder, and the Agent
shall pay all amounts received from the Company which are allocable to the
assigned CAF Loan or Individual CAF Loan Note directly to such assignor without
any further liability to such CAF Loan Assignee.  A CAF Loan Assignee under a
CAF Loan Assignment shall not, by virtue of such CAF Loan Assignment, become a
party to this Agreement or have any rights to consent to or refrain from
consenting to any amendment, waiver or other modification of any provision of
this Agreement or any related document; provided that if a copy of such CAF Loan
Assignment shall have been delivered to the Agent for its acceptance and
recording in the Register in accordance with subsection 10.6(f), neither the
principal amount of, the interest rate on, nor the maturity date of any CAF Loan
or Individual CAF Loan Note assigned to the CAF Loan Assignee thereunder will be
modified without the written consent of such CAF Loan Assignee.  If a CAF Loan
Assignee has caused a CAF Loan Assignment to be recorded in the Register in
accordance with subsection 10.6(f), such CAF Loan Assignee may thereafter, in
the ordinary course of its business and in accordance with applicable law,
assign such Individual CAF Loan Note to any Bank, to any Affiliate or subsidiary
of such CAF Loan Assignee or to any other financial institution that has total
assets in excess of $1,000,000,000 and that in the ordinary course of its
business extends credit of the type evidenced by such Individual CAF Loan Note,
and the foregoing provisions of this subsection 10.6(c) shall apply, mutatis
mutandis, to any such assignment by a CAF Loan Assignee.  Except in accordance
with the preceding sentence, CAF Loans and Individual CAF Loan Notes may not be
further assigned by a CAF Loan Assignee, subject to any legal or regulatory
requirement that the CAF Loan Assignee’s assets must remain under its control.
 
(d) Any Bank other than a Conduit Lender may, in the ordinary course of its
commercial banking business and in accordance with applicable law, at any time
sell to one or more additional banks or financial institutions or Approved Funds
other than, in each case, to a natural person or to the Company or to a
Defaulting Bank or any of their respective Subsidiaries (“Purchasing Banks”) all
or any part of its rights and/or obligations under this Agreement and the Notes
pursuant to an Assignment and Assumption, executed by such Purchasing Bank, such
transferor Bank, the Issuing Bank and the Agent (which consent shall not be
unreasonably withheld) (and, in the case of a Purchasing Bank that is not then a
Bank, a Lender Affiliate or an Approved Fund, by the Company (which consent
shall not be unreasonably withheld)); provided, however, that (i) the
Commitments purchased by such Purchasing Bank that is not then a Bank, a Lender
Affiliate or an Approved Fund shall be equal to or greater than $5,000,000, (ii)
the transferor Bank which has transferred less than all of its Loans and
Commitments to any such Purchasing Bank shall retain a minimum Commitment, after
giving effect to such sale, equal to or greater than $10,000,000, (iii) no
consent of the Company shall be required while an Event of Default is continuing
and (iv) the Company shall be deemed to have consented to any such assignment
unless it shall object within fifteen Business Days after having received
written notice thereof.    For purposes of the proviso contained in the previous
sentence, the amounts described therein shall be aggregated in respect of each
Bank, its Lender Affiliates and Approved Funds, if any.  Upon (i) such execution
of such Assignment and Assumption, (ii) delivery of an executed copy thereof to
the Company and (iii) payment by such Purchasing Bank, such Purchasing Bank
shall for all purposes be a Bank party to this Agreement and shall have all the
rights and obligations of a Bank under this Agreement, to the same extent as if
it were an original party hereto with the Commitment Percentage of the
Commitments set forth in such Assignment and Assumption.  Such Assignment and
Assumption shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Bank and the
resulting adjustment of Commitment Percentages arising from the purchase by such
Purchasing Bank of all or a portion of the rights and obligations of such
transferor Bank under this Agreement and the Notes.  Upon the consummation of
any transfer to a Purchasing Bank, pursuant to this subsection 10.6(d), the
transferor Bank, the Agent and the Company shall make appropriate arrangements
so that, if required, replacement Notes are issued to such transferor Bank and
new Notes or, as appropriate, replacement Notes, are issued to such Purchasing
Bank, in each case in principal amounts reflecting their Commitment Percentages
or, as appropriate, their outstanding Loans as adjusted pursuant to such
Assignment and Assumption.  Notwithstanding the foregoing, any Conduit Lender
may assign at any time to its designating Bank hereunder without the consent of
the Company or the Agent any or all of the Loans it may have funded hereunder
and pursuant to its designation agreement and without regard to the limitations
set forth in the first sentence of this subsection 10.6(d).
 
For the purpose of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.


(e) The Agent shall maintain at its address referred to in subsection 10.2 copy
of each CAF Loan Assignment and each Assignment and Assumption delivered to it
and a register (the “Register”) for the recordation of (i) the names and
addresses of the Banks and the Commitment of, and principal amount (and stated
interest) of the Loans owing to, each Bank from time to time, and (ii) with
respect to each CAF Loan Assignment delivered to the Agent, the name and address
of the CAF Loan Assignee and the principal amount (and stated interest) of each
CAF Loan owing to such CAF Loan Assignee.  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Company, the Agent and the
Banks shall treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement.  The
Register shall be available for inspection by the Company or any Bank or CAF
Loan Assignee (in the case of a Bank or Assignee, only with respect to its
Aggregate Outstanding Extensions of Credit) at any reasonable time and from time
to time upon reasonable prior notice.
 
(f) Upon its receipt of a CAF Loan Assignment executed by an assignor Bank and a
CAF Loan Assignee, together with payment to the Agent of a registration and
processing fee of $2,500, the Agent shall promptly accept such CAF Loan
Assignment, record the information contained therein in the Register and give
notice of such acceptance and recordation to the assignor Bank, the CAF Loan
Assignee and the Company.  Upon its receipt of an Assignment and Assumption
executed by a transferor Bank, a Purchasing Bank and the Agent (and, in the case
of a Purchasing Bank that is not then a Bank, a Lender Affiliate or an Approved
Fund, by the Company (so long as no Event of Default is continuing)) together
with payment to the Agent of a registration and processing fee of $3,500, the
Agent shall (i) promptly accept such Assignment and Assumption (ii) on the
Transfer Effective Date determined pursuant thereto record the information
contained therein in the Register and give notice of such acceptance and
recordation to the Banks and the Company.
 
(g) The Company authorizes each Bank to disclose to any Participant, CAF Loan
Assignee or Purchasing Bank (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Bank’s possession
concerning the Company which has been delivered to such Bank by the Company
pursuant to this Agreement or which has been delivered to such Bank by the
Company in connection with such Bank’s credit evaluation of the Company prior to
entering into this Agreement so long as such Transferee agrees to comply with
Section 10.12.
 
(h) If, pursuant to this subsection 10.6, any interest in this Agreement or any
Note is transferred to a Non-U.S. Bank, the transferor Bank shall cause such
Transferee, concurrently with the effectiveness of such transfer to comply with
the provisions of subsection 2.17.
 
(i) For the avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this subsection 10.6 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests by a Bank, including to any Federal Reserve Bank, in
accordance with applicable law; provided, that no such pledge or assignment
shall release such Bank from any of its obligations hereunder or substitute any
such pledgee or assignee for such Bank as a party hereto.
 
(j) Each of the Company, each Bank and the Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Bank
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
 
10.7 Adjustments; Set-off
 
(a)   Except to the extent that this Agreement or a court order provides for
payments to be allocated to a particular Bank or Banks, if any Bank (a
“Benefitted Bank”) shall at any time receive any payment of all or part of its
Loans or the Reimbursement Obligations owing to it, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by offset, pursuant to events or proceedings of the nature referred to in
subsection 8.1(f), or otherwise) in a greater proportion than any such payment
to and collateral received by any other Bank, if any, in respect of such other
Bank’s Loans or the Reimbursement Obligations owing to it, or interest thereon,
such Benefitted Bank shall purchase for cash from the other Banks such portion
of each such other Bank’s Loans or the Reimbursement Obligations then owing to
it, or shall provide such other Banks with the benefits of any such collateral,
or the proceeds thereof, as shall be necessary to cause such Benefitted Bank to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Banks; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefitted Bank, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.  The Company agrees that each
Bank so purchasing a portion of another Bank’s Loan may exercise all rights of a
payment (including, without limitation, rights of offset) with respect to such
portion as fully as if such Bank were the direct holder of such portion.
 
(b) In addition to any rights and remedies of the Banks provided by law, at any
time when an Event of Default is in existence, each Bank shall have the right,
without prior notice to the Company, any such notice being expressly waived by
the Company to the extent permitted by applicable law, upon any amount becoming
due and payable by the Company hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Bank or any branch or
agency thereof to or for the credit or the account of the Company, as the case
may be.  Each Bank agrees promptly to notify the Company and the Agent after any
such setoff and application made by such Bank, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
 
10.8 Counterparts
 
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  This
Agreement may be executed by facsimile or other electronic means (including,
without limitation, “pdf”).  Delivery by telecopier or other electronic means
(including, without limitation, “pdf”) of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.  A set of the copies of this Agreement signed by
all the parties shall be lodged with the Company and the Agent.
 
                      10.9 GOVERNING LAW
 
THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
                          10.10 WAIVERS OF JURY TRIAL
 
THE COMPANY, THE AGENT, THE CAF LOAN AGENT AND THE BANKS EACH HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
 
10.11 Submission To Jurisdiction; Waivers
 
The Company hereby irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the Courts of the
State of New York in Manhattan, the courts of the United States of America for
the Southern District of New York in Manhattan, and appellate courts from any
thereof;
 
(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company at its
address set forth in Section 10.2 or at such other address of which the Agent
shall have been notified pursuant thereto; and
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
 
10.12 Confidentiality of Information
 
Each Bank acknowledges that some of the information furnished to such Bank
pursuant to this Agreement may be received by such Bank prior to the time such
information shall have been made public, and each Bank agrees that it will keep
all such non-public information so furnished confidential and shall make no use
of such non-public information until it shall have become public, except (a) in
connection with matters involving operations under or enforcement of this
Agreement or the Notes, (b) in accordance with each Bank’s obligations under law
or regulation or pursuant to subpoenas or other process to make information
available to governmental or regulatory agencies and examiners or to others, (c)
to each Bank’s Affiliates, employees, agents (including accountants, legal
counsel and other advisors) and Transferees and prospective Transferees so long
as such Persons agree to be bound by this subsection 10.12, (d) with the prior
written consent of the Company, (e) to the Agent, any other Bank or Affiliate
thereof (it being understood that any such Affiliate will be instructed to keep
such information confidential), (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) in connection with the exercise of any remedy hereunder or under
any other Loan Document, (i) to any rating agency when required by it, provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to the
Company received by it from the Administrative Agent or any Lender, or (j) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans.
 
10.13 Existing Credit Agreement
 
Each Bank which is a Bank party to the Existing Credit Agreement and the Company
acknowledge that the commitments under the Existing Credit Agreement will be
amended and restated pursuant to this Agreement on the Closing Date, and each
such Bank hereby waives any requirement of the Existing Credit Agreement that
the Company give any notice of such amendment and restatement.  In connection
with such amendment and restatement, each Bank and the Company acknowledge that
(i) the commitments of each Bank under the Existing Credit Agreement which is
not party to this Agreement will terminate on the Closing Date and (ii) with
respect to such termination, the notice requirements under Section 2.7 of the
Existing Credit Agreement are hereby waived.
 
10.14 USA PATRIOT Act
 
Each Bank hereby notifies the Company that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Bank to identify the Company
in accordance with the Act. The Company shall, promptly following a request by
the Agent or any Bank, provide all documentation and other information that the
Agent or such Bank reasonably requests and that is required to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.
 
10.15 No Fiduciary Duty
 
The Agent, each Bank and their Affiliates (collectively, solely for purposes of
this paragraph, the “Banks”), may have economic interests that conflict with
those of the Company, its stockholders and/or its Affiliates.  The Company
agrees that nothing in the Agreement or the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Bank, on the one hand, and the Company, its
stockholders or its Affiliates, on the other.  The Company acknowledges and
agrees that (i) the transactions contemplated by the Agreement and the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Banks, on the
one hand, and the Company, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Bank has assumed an advisory or
fiduciary responsibility in favor of the Company, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Bank has advised, is currently advising or will
advise the Company, its stockholders or its Affiliates on other matters) or any
other obligation to the Company except the obligations expressly set forth in
the Agreement and the Loan Documents and (y) each Bank is acting solely as
principal and not as the agent or fiduciary of the Company, its management,
stockholders, creditors or any other Person.  The Company acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto.  The
Company agrees that it will not claim that any Bank has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Company, in connection with such transaction or the process leading thereto.
 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
HUMANA INC.




By:                      /s/ James H. Bloem          
Name:            James H. Bloem
 
Title:
Senior Vice President, Chief Financial Officer and Treasurer


Humana Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Agent, as CAF Loan Agent, as Issuing Bank, as
Swingline Lender and as a Bank




By:                      /s/ Dawn L. LeeLum          
Name:           Dawn L. LeeLum
 
Title:
Executive Director






Humana Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Syndication Agent, as Issuing Bank and as a Bank




By:                      /s/ Yinghua Zhang          
Name:           Yinghua Zhang
 
Title:
Vice President


Humana Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as Documentation Agent, as Issuing Bank and as a Bank


By:                      /s/ Richard Rivera          
Name:           Richard Rivera
 
Title:
Vice President




Humana Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as Documentation Agent and as a Bank


By:                      /s/ Patricia S. Robertson          
Name:           Patricia S. Robertson
 
Title:
Senior Vice President


Humana Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent and as a Bank


By:                      /s/ Michael West          
Name:           Michael West
 
Title:
Vice President


Humana Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agent and as a Bank


By:                      /s/ Andrea S. Chen          
Name:           Andrea S. Chen
 
Title:
Director


Humana Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as a Bank






By:                      /s/ Ronnie Glenn          
Name:           Ronnie Glenn
 
Title:
Vice President




Humana Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, as a Bank






By:                      /s/ Vera B. McEvoy          
Name:           Vera B. McEvoy
 
Title:
Healthcare Officer






Humana Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A., as a Bank






By:                      /s/ Kelly Chin          
Name:           Kelly Chin
 
Title:
Authorized Signatory






Humana Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON, as a Bank






By:                      /s/ Clifford A. Mull          
Name:           Clifford A. Mull
 
Title:
First Vice President






Humana Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY, as a Bank






By:                      /s/ Jenna M. Adkins          
Name:           Jenna M. Adkins
 
Title:
Assistant Vice President




Humana Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank






By:                      /s/ Mikhail Faybusovich          
Name:           Mikhail Faybusovich
 
Title:
Authorized Signatory





By:                      /s/ Tyler R. Smith             
Name:           Tyler R. Smith
 
Title:
Authorized Signatory




Humana Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA, as a Bank






By:                      /s/ Mark Walton                    
Name:           Mark Walton
 
Title:
Authorized Signatory




Humana Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

UMB BANK, N.A., as a Bank






By:                      /s/ Charles J. Wolf          
Name:           Charles J. Wolf
 
Title:
Senior Vice President


Humana Second Amended and Restated Credit Agreement
